 



Exhibit 10.76
JV 333369
REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
Suffern Self Storage, L.L.C., Jersey City Self Storage, L.L.C., Linden Self
Storage, L.L.C.,
Webster Self Storage, L.L.C., Bronx Self Storage, L.L.C., American Storage
Properties
North LLC, and The Storage Company LLC (collectively, as SELLER)
AND
Acadia Storage Post LLC, a Delaware limited liability company, as BUYER
FOR
The Property and the Storage Facilities located thereon as more fully described
on
Schedule 1 attached hereto and made a part hereof.

 



--------------------------------------------------------------------------------



 



REAL ESTATE PURCHASE AND SALE AGREEMENT
Table of Contents

         
ARTICLE 1 PURCHASE AND SALE
       
 
       
ARTICLE 2 BASIC TERMS
       
 
       
ARTICLE 3 REPRESENTATIONS, WARRANTIES, AND COVENANTS
       
 
       
3.1 Representations, Warranties, and Covenants by Seller
       
3.2 No Other Representations and Warranties by Seller
       
3.3 Representations, Warranties, and Covenants by Buyer
       
3.4 Buyer’s Reliance on Own Investigation; “AS-IS” Sale
       
 
       
ARTICLE 4 THE TRANSACTION
       
 
       
4.1 Escrow
       
4.2 Purchase Price
       
4.2.1 Earnest Money
       
4.2.2 Retention and Disbursement of Earnest Money
       
4.2.3 Loan Assumptions
       
4.2.4 Cash at Closing
       
 
       
4.3 Conveyance by Deed
       
 
       
ARTICLE 5 TITLE AND SURVEY
       
 
       
5.1 Title Commitment
       
5.2 Subsequent Matters Affecting Title and Survey
       
 
       
ARTICLE 6 CONDITION OF THE PROPERTY
       
 
       
6.1 Inspections
       
6.1.1 Inspection of Property
       
6.2 Entry onto Property
       
6.3 Environmental Matters
       
6.3.1 Buyer’s Environmental Investigation
       
6.3.2 Seller’s Environmental Reports
       
6.4 Approval and Termination
       
6.4.1 Buyer’s Right to Terminate
       
6.4.2 Seller’s Right to Terminate
       
6.5 Service Contracts
       
6.6 Management of the Property
       
6.7 Leasing
       

i 



--------------------------------------------------------------------------------



 



         
ARTICLE 7 CLOSING
       
 
       
7.1 Buyer’s Conditions Precedent to Closing
       
7.2 Seller’s Conditions Precedent to Closing
       
7.3 Deposits in Escrow
       
7.3.1 Seller’s Deposits
       
7.3.2 Buyer’s Deposits
       
7.3.3 Joint Deposits
       
7.3.4 Other Documents
       
7.4 Costs
       
7.5 Prorations
       
7.5.1 Generally
       
7.6 Insurance
       
7.7 Close of Escrow
       
7.8 Possession
       
7.9 Recorded Instruments
       
7.10 Tenant Notice
       
 
       
ARTICLE 8 CONDEMNATION AND CASUALTY
       
 
       
ARTICLE 9 NOTICES
       
 
       
ARTICLE 10 SUCCESSORS AND ASSIGNS
       
 
       
ARTICLE 11 BROKERS
       
 
       
ARTICLE 12 COVENANT NOT TO RECORD
       
 
       
ARTICLE 13 DEFAULT
       
 
       
13.1 Default By Buyer
       
13.2 Default By Seller
       
 
       
ARTICLE 14 NON-DEFAULT TERMINATION
       
 
       
ARTICLE 15 INDEMNITIES
       
 
       
15.1 Seller Indemnity
       
15.2 Buyer Indemnity
       
15.3 Unknown Environmental Liabilities
       
15.4 Release
       
15.5 Survival
       
 
       
ARTICLE 16 MISCELLANEOUS
       
 
       
16.1 Survival of Representations, Covenants, and Obligations
       

ii 



--------------------------------------------------------------------------------



 



         
16.2 Attorneys’ Fees
       
16.3 Publicity
       
16.4 Captions
       
16.5 Waiver
       
16.6 Time
       
16.7 Controlling Law
       
16.8 Severability
       
16.9 Construction
       
16.10 Execution
       
16.11 Amendments
       
16.12 Entire Agreement
       
16.13 Tax Free Exchange
       
16.14 Counterparts
       

RECEIPT BY ESCROWHOLDER
Exhibits

     
Exhibit A-1-
  New York Form of Deed
Exhibit A-2 -
  New Jersey Form of Deed
Exhibit B -
  Assignment and Assumption of Leases
Exhibit C -
  List of Environmental Reports
Exhibit D -
  Exceptions to Representations and Warranties
Exhibit E -
  Certificate of Non-Foreign Status
Exhibit F -
  Rents in Arrears; Free Rent; Rent/Fees Paid more than one month in advance
Exhibit G -
  Bill of Sale
Exhibit H -
  Seller's Certificate
Exhibit I -
  Buyer's Certificate
Exhibit J -
  [Intentionally Deleted]
Exhibit K -
  Assignment and Assumption of Service Contracts and Other Obligations
Exhibit L -
  [Intentionally Deleted]
Exhibit M -
  [Intentionally Deleted]
Exhibit N -
  Tenant Notice
Exhibit O -
  Assignment and Assumption of Real Estate Purchase and Sale Agreement

Schedules
Schedule 1 — list of Storage Facilities being conveyed
Schedule2 — list of trucks owned
Schedule 3 — allocation of Purchase Price

iii 



--------------------------------------------------------------------------------



 



REAL ESTATE PURCHASE AND SALE AGREEMENT
     THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and
entered into as of the Effective Date (as defined below) between Suffern Self
Storage, L.L.C., a Delaware limited liability company, Jersey City Self Storage,
L.L.C., a Delaware limited liability company, Linden Self Storage, L.L.C., a New
Jersey limited liability company, Webster Self Storage, L.L.C., a Delaware
limited liability company, Bronx Self Storage, L.L.C., a Delaware limited
liability company, American Storage Properties North LLC, a Delaware limited
liability company, and The Storage Company LLC, a Delaware limited liability
company (collectively, referred to as “Seller”), and Acadia Storage Post LLC, a
Delaware limited liability company (hereinafter referred to as “Buyer”).
RECITALS
     A. Seller is the owner of the Property (as hereinafter defined), which
includes, among other things, ten (10) storage facilities located thereon in the
States of New York and New Jersey, as listed on Schedule 1 attached hereto and
made a part hereof (each a “Storage Facility and collectively, the “Storage
Facilities”).
     B. Seller desires to sell the Property to Buyer and Buyer desires to
purchase the Property from Seller.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be legally bound hereby, agree
as follows:
ARTICLE 1
PURCHASE AND SALE
     1.1 Subject to the terms and conditions contained herein, Buyer agrees to
purchase from Seller, and Seller agrees to sell to Buyer, the Property.
ARTICLE 2
BASIC TERMS
     2.1 As used herein, the following Basic Terms are hereby defined as
follows:

     
Buyer’s Address for Notice
  Robert Masters, Esq.
 
  c/o Acadia Realty Trust
 
  1311 Mamaroneck Avenue, Suite 260
 
  White Plains, New York 10605
 
  Telephone: 914.288.8139
 
  Facsimile: 914.428.3646

 



--------------------------------------------------------------------------------



 



     
 
  With a copy to:
 
   
 
  Mr. Marc Slayton
 
  c/o Post Management, LLC
 
  204 West 84th Street, 2nd Floor
 
  New York, New York 10024
 
  Telephone: 212.799.8800
 
  Facsimile: 212.799.8801
Buyer’s Taxpayer Identification Number
   
 
   
Closing Date
  On or before February 1, 2008; provided, however, that if Buyer is not in
default under this Agreement, it shall have the right to a thirty (30) day
extension of the Closing Date by providing written notice to the Seller of such
requested extension along with a payment in the amount of $500,000 on the date
said extension is requested in immediately available funds (the “Non-Refundable
Extension Payment”) which shall become non-refundable to Buyer from and after
the date such payment is received by Seller except as expressly set forth in the
following sentences. Seller shall not have any obligation to return or refund
the Non-Refundable Extension Payment to Buyer for any reason. If Closing occurs,
the Non-Refundable Extension Payment will added to the Purchase Price,
increasing the final Purchase Price to $160,500,000, with the additional
$500,000 towards the Purchase Price being allocated prorata among the properties
in the same proportion as the allocations set forth in Schedule 3. For purposes
of clarity, Seller shall have no obligation to return the Non-Refundable
Extension Payment to Buyer if Buyer terminates the Agreement prior to Closing or
if Buyer defaults under the Agreement. In the event of a default by Seller, if
Buyer elects to terminate this Agreement and receive

2



--------------------------------------------------------------------------------



 



     
 
  reimbursement of the Earnest Money pursuant to the terms of Section 13.2
hereof, Buyer shall also receive reimbursement of the Non-Refundable Extension
Payment.
 
   
 
  Notwithstanding anything to the contrary contained in this Agreement (i) any
termination rights of Buyer or Seller shall only be exercised with regard to
this entire Agreement and all of the Property, such that neither Buyer nor
Seller shall have the right to terminate this Agreement as to less than all of
the Storage Facilities and properties comprising the Property except as
otherwise specifically permitted in this Agreement, (ii) an extension of the
Closing Date as it relates to any portion of the Property pursuant to the terms
of this Agreement shall extend the Closing Date as to the entire Property being
conveyed hereby, such that the Closing on Buyer’s acquisition of all of the
Storage Facilities comprising the Property shall be simultaneous, and (iii) in
no event shall Seller convey, and Buyer accept, title to less than all of the
Property except as otherwise specifically permitted in this Agreement.
 
   
Earnest Money
  $10,000,000 non-refundable deposit in cash (Buyer may substitute an
unconditional, irrevocable standby letter of credit issued to Sellers maturing
no earlier than 120 days after the Closing Date and in form reasonably
acceptable to Seller).
 
   
Effective Date
  November 30, 2007
 
   
Escrowholder
  Fidelity National Title Insurance Company, National
Title Services
 
  (subject to the provisions of Section 4.1 hereof)
 
  Located at: 1330 Post Oak Blvd., Suite 2330
 
  Houston, Texas 77056
 
  Attn: Lolly Avant

3



--------------------------------------------------------------------------------



 



     
Involved Seller Representative(s)
(re: Representations, Warranties, and Covenants by Seller)
  Robin Smith, an employee of Northwestern Investment Management Company, LLC, a
wholly-owned affiliate of The Northwestern Mutual Life Insurance Company and
Andrew J. Czekaj, Manager of American Storage Properties North Investors LLC
 
   
Long Term Service Contracts
  (i) all Contracts with Yellow Pages for advertisements, (ii) software support
contracts and (iii) those certain contracts with AFA-Fire Alarm, ADT Security
and ATNM Refuse Removal for the Storage Facilities owned by The Storage Company
LLC, which Long Term Service Contracts shall be assumed by Buyer at Closing
 
   
Materiality Limit (re: Casualty and Condemnation)
  20% for each Storage Facility’s allocated value
 
   
Property
  Seller’s interest in the land described in Schedule 1 to Exhibit A attached
hereto, which includes the Storage Facilities together with all rights, outlots,
privileges, easements, and rights of way appurtenant to the land (i) access to a
public way, (ii) right, title and interest in and to any land lying in the bed
of any street, road or avenue opened or proposed, appurtenant to, abutting or
adjoining the Land, to the center line thereof, (iii) right, title and interest
in and to any award made or to be made in lieu thereof, and in and to any unpaid
award for damage to the Land by reason of change of any grade of any street and
(iv) any land use entitlements, including any certificates of occupancy, special
exceptions, variances or site plan approvals or other authorizations issued or
granted by any governmental authority (hereinafter referred to as the “Land”),
together with the following: (a) all buildings, improvements, and structures
located on the Land (hereinafter referred to as the “Improvements” and, together
with the Land, the “Real Property”); (b) all personal property owned by Seller
which is used in the operation of the Real Property and located

4



--------------------------------------------------------------------------------



 



     
 
  thereon, including all fixtures, appliances, furniture, furnishings,
equipment, supplies, lighting systems, but excluding all software, computers and
computer-related equipment in the property management office located on the
Property and any inventory of items sold by Seller to tenants or other customers
which is remaining at the Storage Facilities at the time of Closing, with no
requirement for Seller to have any remaining inventory at the time of Closing
(hereinafter referred to as the “Personal Property”); (c) all of Seller’s
interest in any and all Tenant Leases (as defined below), including those
agreements entered into after the Effective Date, Seller’s interest in any and
all Records Management Contracts (as defined below), and any and all Service
Contracts (as defined below), affecting the Real Property to which Seller is a
party and which (i) Seller chooses to assign and (ii) Buyer chooses to have
assigned to it and to assume pursuant to the provisions of Subsection 6.4.1
hereof provided, however, that the Long Term Service Contracts shall be assumed
by Buyer at Closing (d) those certain trucks owned by Seller as set forth on
Schedule 2 (but excluding that certain 2001 Ford van registered to East Coast
Storage LLC having a vehicle identification number of 1FDWE34L31HA91053).
(e) all tangible and intangible personal property used in connection with the
records management business at 30-28 Starr Avenue, Long Island City, New York,
owned by The Storage Company LLC, and all of Seller’s rights in the Records
Management Contracts (defined below), and such other rights, interests, and
properties as may be specified in this Agreement to be sold, transferred,
assigned, or conveyed by Seller to Buyer and (f) all leases for cell towers and
billboards at the Property. Notwithstanding the foregoing, specifically excluded
from the Property is any property containing the name “Storage Post” and any
proprietary name or logo used by Seller and

5



--------------------------------------------------------------------------------



 



     
 
  any property owned by tenants at each Storage Facility. All of the following,
if any, in the possession or control of Seller: warranties, guarantees
(collectively the “Executory Contracts”), as-built plans and specifications for
the Improvements, existing surveys, copies of any records and files (other than
budgets, appraisals, projections and audits) pertaining to the ownership and
operation of the Property (as defined below), to the extent assignable
(collectively, the “Intangible Property”). Seller hereby agrees to execute any
documents additional to those provided for in this Agreement necessary to convey
the Intangible Property to Buyer, provided that such documents do not impose any
additional liability or expense upon Seller in excess of that provided for in
this Agreement.
 
   
Purchase Price
  $160,000,000 to be allocated in accordance with Schedule 3 attached hereto and
made a part hereof
 
   
Records Management Contracts
  All contracts for records management at the Storage
Facility located at 30-28 Star Avenue, Long Island
City, New York owned by The Storage Company LLC
 
   
Seller’s Address for Notice
  The Northwestern Mutual Life
 
  Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
 
  Attn: Nicholas DeFino,
 
  Director — Asset Management
 
  Telephone: 414-665-7315
 
  Fax: 414-625-7315
 
  E-Mail: nickdefino@northwesternmutual.com
 
   
with copies to:
  The Northwestern Mutual Life
 
  Insurance Company
 
  8444 Westpark Drive, Suite 600
 
  McLean, Virginia 22102
 
  Attn: Robin Smith,
 
  Director — Field Asset Management
 
  Telephone: 703-269-6600

6



--------------------------------------------------------------------------------



 



     
 
  Fax: 703-288-9181
 
  E-Mail:
 
  robingsmith@northwesternmutual.com
 
   
 
  and
 
   
With copies to:
  Stephen J. Garchik
 
  American Storage Properties North Investors, LLC
 
  9001 Congressional Court
 
  Potomac, Maryland 20854
 
  Telephone: 301-299-8616
 
  Fax: 301-365-9154
 
  Email: Garchik@aol.com
 
   
 
  And
 
   
 
  Andrew J. Czekaj
 
  American Storage Properties North Investors, LLC
 
  560 Herndon Parkway, Suite 210
 
  Herndon, Virginia 20170
 
  Telephone: 703-925-5215
 
  Fax: 703-709-0638
 
  e-mail; Andrew.czekaj@cambridgeus.com
 
   
 
  and
 
  Kathleen M. Weinstein, Esq.
 
  Snider & Weinstein PLLC
 
  900 17th Street, N.W., Suite 410
 
  Washington, D.C. 20006
 
  Telephone: 202-293-9400
 
  Fax: 202-293-9401
 
  e-mail: kathleen.weinstein@sniderweinstein.com
 
   
Seller’s Brokers
  CB Richard Ellis, Inc.
 
  Steve Hrysko
 
  200 Public Square, Suite 2560
 
  Cleveland, OH 44114
 
  Telephone: 216-363-6475
 
   
 
  Transwestern Commercial Services
 
  Attn: Gerald Trainor

7



--------------------------------------------------------------------------------



 



     
 
  1667 K Street, N.W., Suite 300
 
  Washington, D.C. 20006
 
  Telephone: 202-775-7091
 
   
Service Contracts
  Any and all contracts and service agreements, other than Long Term Service
Contracts, affecting the Property to which Seller is a party and which Buyer
chooses to assume pursuant to this Agreement.
 
   
Tenant Leases
  All leases of self-storage space in the Improvements.
 
   
Title Insurer
  New York Land Services, a Division of LandAmerica
 
  630 Third Avenue, 5th Floor
 
  New York, New York 10017
 
  Attention:
 
  Telephone: 212.490.2277
 
  Facsimile:

ARTICLE 3
REPRESENTATIONS, WARRANTIES, AND COVENANTS
     3.1 Representations, Warranties, and Covenants by Seller. Subject to the
limitations set forth in Sections 3.2 and 15.1 hereof, Seller hereby represents
and warrants to Buyer that:

  (a)   Seller has the full legal power, authority, and right to execute,
deliver, and perform its obligations under this Agreement, and Seller’s
performance hereunder has been duly authorized by all requisite action on the
part of Seller, and no remaining corporate action is required to make this
Agreement binding on Seller. Seller has duly executed this Agreement and it is
binding on and enforceable against Seller.     (b)   There are no employees of
Seller working at the Property.     (c)   None of the entities comprising
Seller, any person or entity owning (directly or indirectly) a ten percent (10%)
or greater ownership interest in any of the entities comprising Seller, nor any
guarantor and/or indemnitor of the obligations of Seller hereunder: (i) is now
or shall become, a person or entity with whom Buyer is restricted from doing
business with under regulations of the Office of Foreign Assets Control (“OFAC”)
of the Department of the Treasury (including, but not

8



--------------------------------------------------------------------------------



 



      limited to, those names on OFAC’s Specially Designated Nationals and
Blocked Person list) or under any statute, executive order (including, but not
limited to, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action: (ii) is now or shall become, a person
or entity with whom Buyer is restricted from doing business with under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, or the regulations or orders thereunder: and (iii) is not knowingly
engaged in, and shall not engage in, any dealings or transaction, or be
otherwise associated with such persons or entities described in (i) and
(ii) above.     (d)   To Seller’s Actual Knowledge, the rent rolls attached
hereto and incorporated herein as Schedule 2 to Exhibit B are true, correct, and
complete as of the date specified thereon (to be updated as of the Closing
Date), such list containing the identification of each space in the Property
and, for each such space, the name of the tenant, the date of the Tenant Lease,
the monthly rental and the security deposit.     (e)   Seller has not been
served in any litigation, arbitration, or other judicial, administrative, or
other similar proceedings involving or related to the Property which is
currently pending and which would have a material impact on Buyer’s ownership or
operation of the Property.     (f)   To Seller’s Actual Knowledge, the list of
Service Contracts attached hereto as Schedule 2 to Exhibit K is true, correct,
and complete as of the date specified thereon (to be updated as of the Closing
Date).     (g)   Seller has received no written governmental notice of any
actual condemnation of the Property or any part thereof nor to Seller’s Actual
Knowledge has Seller received any written governmental notice of any threatened
condemnation of the Property or any part thereof.     (h)   Based upon the
Seller’s title insurance policies for the Property, Seller owns good and
marketable title to the Property, free and clear of all liens and encumbrances
except for the Permitted Exceptions and the existing mortgages.     (i)   True,
correct and complete copies of the form lease used at each Storage Facility have
been delivered by Seller to Buyer. Other than Tenant Leases which inadvertently
are not included on the rent rolls but are in full force and effect, or Tenant
Leases which are no longer effective, but are inadvertently included on the rent
rolls, the Tenant Leases listed on the rent rolls constitute the only leases,
licenses, guaranties or other agreements for the use or occupancy of the
Property other than the Records Management Contracts. To Seller’s Actual
Knowledge, other than the Tenant Leases listed on the rent rolls and the Records
Management Contracts, there are no other leases, licenses, concessions or other
written or oral agreements for the use or occupancy of the Property.

9



--------------------------------------------------------------------------------



 



     (j) To Seller’s Actual Knowledge, all rents (base, additional and
percentage) are being paid and are current, except as otherwise set forth in
Exhibit F.
     (k) Except as set forth in Exhibit F, to Seller’s Actual Knowledge, no
tenant has paid any rent, fees, or other charges for more than one month in
advance which would result in any tenant’s ability to credit such advance
payment against any payment due by tenant after the Closing Date, nor is any
tenant entitled to any free rent, abatement of rent or similar concession.
     (l) Except as otherwise set forth in Exhibit D there are no actions or
proceedings pending or to Seller’s Actual Knowledge threatened by any tenant
under any Tenant Lease.
     (m) Except as otherwise set forth in Exhibit D, there are no notices,
claims, actions or proceedings (zoning or otherwise), including, without
limitation, governmental investigations, pending, or relating to, the Property
or against Seller or any of its affiliates or agents, or the transactions
contemplated by this Agreement.
     (n) There are no special or other governmental, quasi-governmental, public
or private assessments for public improvements or otherwise now affecting the
Property (other than those special assessments or typical municipal maintenance
and operation of such items as sewer, water, drainage and the like which appear
annually as a part of the real estate tax bill affecting the Property) and
(b) to Seller’s Actual Knowledge, there are no contemplated improvements
affecting the Property that may result in special assessments affecting the
Property; without limiting the generality of the foregoing, the Property is not
subject to any lien of any homeowners, landowners or other association having a
common purpose.
     (o) All of the Personal Property is owned by the Seller free and clear of
any liens or encumbrances except for liens securing the Existing Loans (as
hereinafter defined) and all other exceptions and encumbrances which are
required by this Agreement to be removed at or prior to the Closing shall be
removed.
     (p) To Seller’s Actual Knowledge, and to the actual knowledge of Frederick
W. Bessette, Esq., Assistant General Counsel for The Northwestern Mutual Life
Insurance Company, Seller has not received any written notice of a violation of
any Hazardous Substance Laws. For purposes of this Agreement, the term:
          (i) “Hazardous Substance Laws” means any local, state or federal law
or regulation relating to the use or disposition of Hazardous Material,
including, without limitation, the Clean Air Act, the Federal Water Pollution
Control Act, the Resource Conservation and Recovery Act, the Toxic Substance
Control Act, the Safe Drinking Water Control Act, the Federal Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, and the Occupational Safety and Health Act, as the same may
be amended from time to time.
     (q) Except for this Agreement and the Tenant Leases, the Records Management
Contracts and Service Contracts, there are no outstanding agreements, options,
rights of first

10



--------------------------------------------------------------------------------



 



refusal, rights of first offer, conditional sales agreements or other agreements
or arrangements, whether oral or written, regarding the purchase and sale of the
Property, the lease or occupancy of any part of the Land or Improvements, or
which otherwise affect any portion of or all the Property.
     (r) The execution, delivery and performance of this Agreement by Seller
shall not require the consent of any third-party, except the Lenders (as
hereinafter defined).
     (s) Seller has not received any notice from the insurance company insuring
the Property to correct any deficiencies in the physical condition of the
Property.
     Buyer hereby acknowledges that (i) Seller makes no representations or
warranties concerning any patents, trademarks, copyrights, or other intellectual
property rights and (ii) “Seller’s Actual Knowledge,” upon which all of the
representations and warranties set forth in this Article are based, means only
the current actual knowledge of the Involved Seller Representative(s), without
conducting any investigations, or inquiry or review of files in Seller’s
possession or control in connection with this transaction or the making of the
representations contained in this Article. There are no employees of Seller or
Northwestern Investment Management Company, LLC, who have information regarding
the representations and warranties set forth in this Section which would be
superior to that of the Involved Seller Representative(s). Seller shall promptly
notify Buyer of any event or circumstance which makes any representation or
warranty by Seller in this Agreement untrue. At Closing, as defined in
Section 7.7 hereof, Seller shall deliver to Buyer a Seller’s Certificate in the
form of Exhibit H attached hereto.
     3.2 No Other Representations and Warranties by Seller. Except as set forth
in Section 3.1 hereof and the representations expressly set forth in any
documents executed by Seller and to be delivered to Buyer at Closing, Seller
makes no other, and specifically negates and disclaims any other
representations, warranties, promises, covenants, agreements, or guarantees of
any kind or character whatsoever, whether express or implied, oral, or written,
past, present, or future, with respect to the Property, including, without
limitation: (i) the ownership, management, and operation of the Property;
(ii) title to the Property; (iii) the physical condition, nature, or quality of
the Property, including, without limitation, the quality of the soils on and
under the Real Property, and the quality of the labor and materials included in
the Improvements, fixtures, equipment, or Personal Property comprising a portion
of the Property; (iv) the fitness of the Property for any particular purpose;
(v) the presence or suspected presence of Hazardous Material on, in, under, or
about the Property (including, without limitation, the soils and groundwater on
and under the Real Property); (vi) the compliance of the Real Property with
applicable governmental laws or regulations, including, without limitation, the
Americans with Disabilities Act of 1990, environmental laws and laws or
regulations dealing with zoning or land use; or (vii) the past or future
operating results and value of the Property (which matters described in clauses
(i)-(vii) above are hereinafter collectively referred to as “Condition and
Quality of the Property”). Except as is expressly set forth in this Agreement to
the contrary, Buyer acknowledges that it is not relying upon any representation
of any kind or nature made by Sellers or Broker or any of Seller’s respective
direct or indirect members, partners, officers, directors, employees or agents
(collectively, the “Seller Related Parties”) with respect to the

11



--------------------------------------------------------------------------------



 



Property, and that, in fact, no such representations were made except as
expressly set forth in this Agreement.
     3.3 Representations, Warranties, and Covenants by Buyer. Buyer hereby
represents and warrants to Seller that:

  (a)   Buyer has the full legal power, authority, and right to execute,
deliver, and perform its legal obligations under this Agreement, and Buyer’s
performance hereunder has been duly authorized by all requisite action on the
part of Buyer, and no remaining action is required to make this Agreement
binding on Buyer. Buyer has duly executed this Agreement and it is binding on
and enforceable against Buyer.     (b)   Buyer shall deliver to Seller, pursuant
to the provisions of Subsection 6.3.1 hereof, any and all environmental reports
on or concerning the Property that will be prepared by Buyer or on Buyer’s
behalf.     (c)   All documents and information relating to the Property which
are disclosed to or obtained by Buyer during the term of this Agreement
(“Property Information”) shall be held by Buyer in strict confidence. Buyer
shall not disclose Property Information to any third party except (a) to Buyer’s
partners, directors, officers and employees, investors and/or to its lenders,
advisors, outside counsel, accountants and employees (“Buyer Parties”), and if
so disclosed, then only to the extent necessary to facilitate Buyer’s evaluation
of the condition of the Property or its financing of the same on a
“need-to-know” basis; (b) a required disclosure to any governmental,
administrative, or regulatory authority having or asserting jurisdiction over
either Buyer, Seller, or the Property; or (c) to any person entitled to receive
such information pursuant to a subpoena or other legal process. Notwithstanding
the foregoing, Property Information shall not include the following:
(i) information which has been or becomes generally available to the public
other than as a result of a disclosure by Seller; or (ii) information which was
available to Buyer on a non-confidential basis prior to its disclosure to Buyer
by Seller. Buyer shall inform all Buyer Parties to whom it has disclosed
Property Information of the confidential nature of the same, and Buyer shall be
responsible in the event that such Buyer Parties fail to treat such Property
Information confidentially.     (d)   Buyer has the financial capacity to
perform its obligations under this Agreement.     (e)   Neither Buyer, any
person or entity owning (directly or indirectly) a ten percent (10%) or greater
ownership interest in Buyer, nor any guarantor and/or indemnitor of the
obligations of Buyer hereunder: (i) is now or shall become, a person or entity
with whom Seller is restricted from doing

12



--------------------------------------------------------------------------------



 



      business with under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including, but not limited to, those
named on OFAC’s Specially Designated Nationals and Blocked Persons list) or
under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action; (ii) is now or shall become, a person or entity
with whom Seller is restricted from doing business with under the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, or the
regulations or orders thereunder; and (iii) is not knowingly engaged in, and
shall not engage in, any dealings or transaction, or be otherwise associated
with such persons or entities described in (i) and (ii) above.

     Buyer shall promptly notify Seller of any event or circumstance which makes
any representation or warranty by Buyer under this Agreement untrue. At Closing,
Buyer shall deliver to Seller a Buyer’s Certificate in the form of Exhibit I
attached hereto. The provisions of Subsections 3.3(b) and (c) shall survive the
termination of this Agreement indefinitely.
     3.4 Buyer’s Reliance on Own Investigation; “AS-IS” Sale.

  (a)   Buyer agrees and acknowledges that, as of the Closing Date, Buyer shall
have made such feasibility studies, investigations, title searches,
environmental studies, engineering studies, inquiries of governmental officials,
and all other inquiries and investigations as Buyer shall deem necessary to
satisfy itself as to the Condition and Quality of the Property.     (b)   Except
as represented and warranted by Seller pursuant to the terms and provisions of
Section 3.1 hereof, or in any document required to be executed by Seller and
delivered to Buyer at Closing, Buyer acknowledges and agrees that, at Closing,
Buyer shall buy the Property in its then condition, “AS IS, WHERE IS,” with all
faults and solely in reliance on Buyer’s own investigation, examination,
inspection, analysis, and evaluation. Buyer is not relying on any statement or
information made or given, directly or indirectly, orally or in writing, express
or implied, by Seller, its agents or broker as to any aspect of the Property,
including without limitation, the Condition and Quality of the Property (as
defined in Section 3.2 hereof), but rather, is and will be relying on
independent evaluations by its own personnel or consultants to make a
determination as to the physical and economic nature, condition, and prospects
of the Property.     (c)   The agreements and acknowledgments contained in this
Section 3.4 constitute a conclusive admission that Buyer, as a sophisticated,
knowledgeable investor in real property, shall acquire the Property solely upon
its own judgment as to any matter germane to the Property or to

13



--------------------------------------------------------------------------------



 



      Buyer’s contemplated use or investment in the Property, and not upon any
statement, representation or warranty by Seller or any agent or representative
of Seller (including Seller’s Broker), which is not expressly set forth in this
Agreement.     (d)   Notwithstanding anything in this Agreement to the contrary,
as a sophisticated and knowledgeable investor in real property, Buyer is aware
that mold, water damage, fungi, bacteria, indoor air pollutants or other
biological growth or growth factors (collectively called “Indoor Air
Pollutants”) may exist at the Property and that such Indoor Air Pollutants may
be undiscoverable during routine or invasive inspections, ownership, or
operations of the Property. In evaluating its purchase of the Property and
determining the Purchase Price, Buyer has taken (or shall take) these matters
into account, and Buyer shall assume, at Closing, the risk of all Indoor Air
Pollutants, including, without limitation, those resulting from patent or latent
construction defects.

     The provisions of this Section 3.4 shall survive Closing.
ARTICLE 4
THE TRANSACTION
     4.1 Escrow. In order to effectuate the conveyance contemplated by this
Agreement, the parties hereto agree to open an escrow account with Escrowholder.
A copy of this Agreement shall be delivered to, and receipt thereof shall be
acknowledged by, Escrowholder upon full execution hereof by Seller and Buyer.
     4.2 Purchase Price. Subject to the provisions hereof, Buyer agrees to pay
the Purchase Price for the Property to Seller as follows:
          4.2.1 Earnest Money. No later than 4:00 PM Eastern Standard Time on
Friday, November 30, 2007, Buyer shall deposit with Escrowholder the Earnest
Money in cash or other immediately payable funds, or, at Buyer’s election, an
unconditional, irrevocable standby letter of credit issued to Seller with an
expiration date no earlier than 120 days after the Effective Date. If Buyer
fails to timely deposit the Earnest Money with Escrowholder this Agreement shall
become null and void.
          4.2.2 Retention and Disbursement of Earnest Money. If the transaction
contemplated by this Agreement closes in accordance with the terms and
conditions of this Agreement, then at Closing the Earnest Money and all interest
earned thereon shall be applied against the Purchase Price. In the event of a
default by Buyer, the Earnest Money shall be delivered to Seller pursuant to the
terms herein and all interest earned thereon shall be paid to Seller. The
Earnest Money, if in the form of cash, shall be held in an interest-bearing
account at a federally-insured bank in the name of Buyer. Escrowholder shall not
disburse any of the

14



--------------------------------------------------------------------------------



 



Earnest Money except in accordance with (a) this Agreement; (b) written
instructions executed by both Buyer and Seller; or (c) as follows:
          If Buyer or Seller, by notice to Escrowholder, makes demand upon
Escrowholder for the Earnest Money (the “Demanding Party”), Escrowholder shall,
at the expense of the Demanding Party, give notice of such demand (the “Notice
of Demand”) to the other party (the “Other Party”). If Escrowholder does not
receive notice from the Other Party contesting such disbursement of the Earnest
Money within five (5) business days from the date on which the Notice of Demand
was given, Escrowholder shall disburse the Earnest Money to the Demanding Party.
If Escrowholder does receive notice from the Other Party contesting such
disbursement of the Earnest Money within five (5) business days from the date on
which the Notice of Demand was given, then Escrowholder shall thereafter
disburse the Earnest Money only in accordance with written instructions executed
by both Buyer and Seller, or if none, then in accordance with a final,
non-appealable court order.
          If Buyer deposits a letter of credit in lieu of cash, Escrowholder
shall return same to Buyer upon receipt of the Purchase Price with a letter
addressed to the issuing bank that the letter of credit is being returned for
cancellation.
          Seller and Buyer shall indemnify and hold Escrowholder harmless from
all costs and expenses incurred by Escrowholder, including reasonable attorneys’
fees, by reason of Escrowholder being a party to this Agreement, except for any
costs and expenses (a) incurred by Escrowholder as a result of any failure by
Escrowholder to perform its obligations under this Agreement or (b) arising out
of the negligence or misconduct of Escrowholder. In the event of any
disagreement between Seller and Buyer resulting in adverse claims or demands
being made in connection with the Earnest Money, Escrowholder, upon written
notice to Seller and Buyer, may commence an interpleader action and deposit the
Earnest Money with a court of competent jurisdiction.
     4.2.3 Loan Assumptions. Buyer may assume the following loans (the “Existing
Loans”): (i) that certain loan in the original principal amount of $37,500,000
from UBS Real Estate Investment, Inc. (the “Storage Company Lender”) secured by
the property owned by The Storage Company LLC (the “Storage Company Loan”) and
(ii) that certain loan in the original principal amount of $6,000,000 from
General Electric Capital Corporation (the “Suffern Lender”, the Suffern Lender
and Storage Company Lender are collectively referred to herein as the “Lenders”)
secured by the property owned by Suffern Self Storage, L.L.C. (the “Suffern
Loan”). Buyer shall receive a credit towards the Purchase Price equal to the
outstanding principal balance of the Storage Company Loan and the Suffern Loan
on the Closing Date.
     Buyer may, subject to the terms and conditions of this Agreement and
further subject to prior approval of the Storage Company Lender and the Suffern
Lender, assume the Existing Loans and all documents relating thereto, on the
same terms and conditions as set forth in the loan documents evidencing the
Existing Loans (the “Loan Documents”) except that the guarantors and/or
indemnitors under the Existing Loans (collectively, the “Guarantors”) shall be
fully and completely released from the Loan Documents except for liability with
respect to those matters which first arose and pertain to the period of time
during which The Storage Company LLC owned the property which is security for
the Storage Company Loan and Suffern Self

15



--------------------------------------------------------------------------------



 



Storage, L.L.C. owned the property which is security for the Suffern Loan (the
“Loan Assumptions”). If Buyer is approved for the Loan Assumptions, then, at
Closing, Buyer shall execute and deliver to the Escrow Agent, the Lender and
Seller such documents as are necessary for Buyer to consummate Buyer’s
assumption of the Existing Loans.
     Seller shall cooperate, at no expense to Seller, with all reasonable
requests of Buyer in connection with the assumption of the Existing Loans, to
the extent that no additional liability or obligations are incurred by Seller as
a result of such cooperation.
     Buyer shall advise Seller at least twenty (20) business days prior to
Closing whether Buyer has elected to assume the Existing Loans, but in the event
Buyer for any reason elects not to assume the Existing Loans, Buyer shall be
required to proceed to Closing hereunder with an all cash Purchase Price and
Buyer shall either pay directly to Lender or reimburse Seller for all costs
incurred in connection with the defeasance of the Existing Loans at the time of
Closing and pay all costs and expenses relating to said defeasance of the
Existing Loans. Buyer shall pay any and all fees, expenses and other costs
incurred by Buyer or charged or incurred by the Lenders in connection with
Buyer’s obtaining or seeking to obtain Lender’s consent to the Loan Assumptions
and in connection with Buyer’s application and assumption of the Existing Loans,
including, without limitation, the application fee, any transfers fees,
prepayment fees, any application fees, review fees, processing fees, and the
Lender’s costs and expenses, including its legal fees and expenses,
(collectively, the “Loan Fees”).
     Interest on the Existing Loans shall be prorated between Seller and Buyer
as of the Closing Date, based on the actual number of days in the month during
which the Closing Date occurs. All escrowed funds held by Lender for the benefit
of Seller shall be released to Seller at Closing.
          4.2.4 Cash at Closing. Buyer shall pay to Seller, by depositing with
Escrowholder, in cash or other immediately payable funds, the Purchase Price
less the cash portion of the Earnest Money (plus the accrued interest thereon)
held by Escrowholder, less the outstanding principal amounts of the Existing
Loans in the event the Buyer assumes the Existing Loans, plus costs to be paid
by Buyer pursuant to Section 7.4 hereof, and plus or minus prorations and
adjustments shown on the closing statements executed by Buyer and Seller.
     4.3 Conveyance by Deed. Subject to the provisions hereof, on the Closing
Date Seller shall convey the Property to Buyer by a special warranty deed or
bargain and sale deed for each portion of the Property on which the various
Storage Facilities are located, so that all of the Property shall be conveyed by
the form of deed applicable in the jurisdiction of the Property being conveyed
(the “Deeds”) in the forms of Exhibit A-1 and Exhibit A-2 attached hereto,
subject to those matters set forth therein. If necessary, the form of Deeds
shall be modified so as to be recordable in the jurisdiction where the Property
is located.
ARTICLE 5
TITLE AND SURVEY

16



--------------------------------------------------------------------------------



 



     5.1 Title Commitment. Buyer shall, as soon as reasonably possible after the
Effective Date, cause Title Insurer to deliver, a title commitment (the
“Commitment”) with respect to the Property, together with a legible copy of each
instrument that is listed as an exception in the Commitment, with the cost
thereof to be paid in accordance with Section 7.4 hereof. All matters affecting
title to the Property set forth on the Seller’s existing title policy previously
provided to the Buyer and as set forth in the Buyer’s Commitment shall be deemed
approved by Buyer and shall be deemed to be “Permitted Exceptions.”
     At Closing, Seller shall provide Title Insurer with an Title/Owner’s
Affidavit and GAP Indemnity in a form mutually acceptable to Seller and Title
Insurer. Under no circumstances shall Seller be obligated to give Title Insurer
any certificate, affidavit, or other undertaking of any sort which would have
the effect of increasing the potential liability of Seller over that which it
would have by giving Buyer the Deeds required hereunder.
     5.3 Subsequent Matters Affecting Title and Survey. If Buyer’s survey or the
title insurance policy which would otherwise be delivered to Buyer at Closing,
reflects as exceptions, any items other than Permitted Exceptions, such items
shall, if and only if Buyer shall give written notice thereof to Seller no later
than the Closing Date, be deemed “Objectionable Items,” and if Buyer shall so
give notice to Seller, then:

  (a)   The Closing shall be postponed to the first business day which is thirty
(30) days after the Closing Date, or such earlier date as may be mutually agreed
to between Buyer and Seller; and     (b)   Seller shall notify Buyer within five
(5) days after Seller’s receipt of Buyer’s notice of Objectionable Items, as to
which Objectionable Items Seller is unwilling or unable to cure, in which event
Buyer may elect to terminate this Agreement in accordance with Article 14 or
proceed to Closing without a reduction in the Purchase Price.     (c)  
Notwithstanding (b) above, (i) Seller shall be obligated to remove only those
Objectionable Items which were voluntarily caused or permitted by Seller;
(ii) Seller shall obtain a satisfaction and release of any monetary liens,
including, without limitation, any and all mortgages, mechanics liens and
judgment liens which are Objectionable Items; and (iii) Seller shall be
obligated to spend up to $50,000 for each Storage Facility to cure any other
Objectionable Items not set forth in the preceding subsections (i) or (ii).

ARTICLE 6
CONDITION OF THE PROPERTY
     6.1 Inspections.

17



--------------------------------------------------------------------------------



 



          6.1.1 Inspection of Property. BUYER HAS BEEN EXPRESSLY ADVISED BY
SELLER TO CONDUCT AN INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTY
(subject to the provisions hereof), UTILIZING EXPERTS AS BUYER DEEMS NECESSARY.
Subject to the provisions of Section 6.3.1 hereof, prior to the Effective Date,
Buyer had the right to conduct at its own expense, an inspection of the Property
and after the Effective Date, Buyer shall perform no further inspections of the
Property unless written consent of Seller is obtained or unless said inspection
is requested by Buyer’s Lender (as hereinafter defined) pursuant to
Section 6.3.1. Buyer hereby confirms that it has approved all aspects of the
Property, including title, survey and environmental condition.
     6.2 Entry onto Property. Notwithstanding anything contained herein to the
contrary, Buyer, its contractors and/or agents, may only enter onto the Property
during the term of this Agreement provided Buyer has obtained the prior
authorization of Seller, which includes authorization from Marc Slayton (except
as it relates to Seller’s consent required by Section 6.3.1, which requires
consent of all members of American Storage Properties North LLC), and then only
in the company of Seller or its agents, which includes Marc Slayton. Seller
shall respond to Buyer’s requests for authorization to enter onto the Property
within a reasonable period of time, and shall cooperate with Buyer in good faith
to make arrangements for Seller or its agents to so accompany Buyer, its
contractors and/or agents. Buyer’s inspection rights shall be subject to the
rights of the tenant(s), including without limitation, rights of quiet
enjoyment, and Buyer agrees that it will not unreasonably interfere with any
tenant or contractor on the Property or Seller’s operation of the Property.
     Prior to Buyer entering onto the Property, Buyer and/or its agents or
contractors shall obtain and keep in full force and effect, insurance as set
forth, with Seller listed as certificate holder and naming Seller and its
wholly-owned affiliates, subsidiaries, and agents as additional insureds on the
Commercial General Liability and Business Automobile insurance policies, and
shall provide Seller with certificates of insurance satisfactory to Seller
evidencing such insurance.

      Type   Limits Worker’s Compensation/Employer’s Liability  
Statutory/$500,000
   
 
Commercial General Liability  
$1,000,000/occurrence
$2,000,000/aggregate
   
 
Business Automobile Liability  
$1,000,000 Combined
Single Limit

     In addition, if Buyer chooses to conduct any invasive environmental
investigation of the Property, Buyer must first receive Seller’s written
consent, such consent to be in the form of an Invasive Access Agreement entered
into between Buyer and Seller and, prior to any invasive testing occurring,
Buyer must furnish to Seller, at Buyer’s expense, a certificate of insurance
satisfactory to Seller with Seller listed as a certificate holder and naming
Seller and its wholly-owned affiliates, subsidiaries, and agents as additional
insureds, evidencing that Buyer,

18



--------------------------------------------------------------------------------



 



and/or its agents or contractors, have the following insurance in full force and
effect meeting the requirements set forth below:

      Type   Limits Professional Liability
(including Pollution Coverage)  
$1,000,000/occurrence
$1,000,000/aggregate
   
 
Contractor’s Pollution Liability  
$3,000,000/occurrence
$3,000,000/aggregate

     The aforesaid coverages shall be maintained throughout the term of this
Agreement. Furthermore, any coverage written on a “Claims-Made” basis shall be
kept in force, either by renewal or the purchase of an extended reporting
period, for a minimum period of one (1) year following the Closing or other
termination of this Agreement. Such insurance shall be issued by an insurer with
an A.M. Best financial strength and size rating of “A-/XV” or better. Nothing
herein contained shall in any way limit Buyer’s liability under this Agreement
or otherwise.
     Buyer shall observe, and cause its agents and contractors to observe, all
appropriate safety precautions in conducting Buyer’s inspection of the Property
and perform all work and cause its agents and contractors to perform all work,
in such a manner so as not to cause any damage to the Property, injury to any
person or to the environment, or interference with any ongoing operations at the
Property. Buyer shall indemnify, defend, and hold Seller and its wholly-owned
affiliates, subsidiaries, agents, employees, officers, directors, trustees, or
other representatives of Seller (collectively, the “Indemnified Parties”)
harmless from and against any losses, damages, expenses, liabilities, claims,
demands, and causes of action (together with any legal fees and other expenses
incurred by any of the Indemnified Parties in connection therewith, but
specifically excluding consequential damages), resulting directly from, or in
connection with, any inspection of or other entry upon the Property (including
any investigation of the Property necessary for completion of Buyer’s
Environmental Report and any entry onto the Property with the authorization of
Seller) by Buyer, or its agents, employees, contractors, or other
representatives, including, without limitation, any losses, damages, expenses,
liabilities, claims, demands, and causes of action resulting, or alleged to be
resulting, from injury or death of persons, or damage to the Property or any
other property, or mechanic’s or materialmen’s liens placed against the Property
in connection with Buyer’s inspection thereof. Buyer agrees to promptly repair
any damage to the Property directly caused by any acts of Buyer, or its agents
or contractors, and to restore the Property to the condition that existed prior
to Buyer’s entry. Notwithstanding the foregoing, Buyer shall have no liability
or obligation with respect to any adverse condition which existed at the
Property prior to Buyer’s inspection, except to the extent Buyer’s inspection
exacerbates such adverse condition. This Section shall survive Closing or other
termination of this Agreement for nine (9) months.
     Buyer agrees to provide Seller written notice at least fifteen (15) days
before Closing indicating which employees of Seller’s management company Buyer
will hire. Seller shall cause the management company to terminate all employees
as of Closing. Buyer shall not be

19



--------------------------------------------------------------------------------



 



responsible for wages, bonuses, vacation pay, sick pay and health benefits on
any employees which accrue prior to the Closing Date.
     6.3 Environmental Matters.
          6.3.1 Buyer’s Environmental Investigation. Any “Phase II” (as such
term is commonly used in the industry), or other invasive testing that Buyer
requests shall require the prior written consent of Seller, which consent may be
granted or withheld in Seller’s sole and absolute discretion. Buyer agrees not
to disturb any asbestos which may be located on the Property. “Phase II” or
other invasive testing that Buyer’s lender reasonably requests in connection
with a loan to Buyer for the acquisition of the Property (the “Buyer’s Lender”)
and which will not cause damage to any buildings or structures located on the
Property and will not interfere with any ongoing operations at the Property are
hereby permitted; provided that prior to the testing the environmental
consultant to the Buyer’s Lender shall provide Seller with all information
reasonably requested by Seller regarding the scope of work and the environmental
consultant’s reasons for requiring the testing. Buyer hereby confirms that
regardless of the results of said Phase II testing, Buyer shall have no rights
to terminate this Agreement based upon the results of said Phase II testing.
Buyer shall promptly repair any damage to the Property directly caused by any
acts of Buyer’s Lender or its representatives and/or agents and restore the
Property to the condition that existed prior to the entry thereon by Buyer’s
Lender or its representatives and/or agents.
          Buyer shall, within five (5) business days of Buyer’s receipt, deliver
to Seller any reports or other results of Buyer’s environmental investigation of
the Property, including the results of any testing performed by Buyer’s Lender
(collectively, “Buyer’s Environmental Report(s)”). Failure of Buyer to timely
deposit Buyer’s Environmental Reports with Seller shall constitute a material
default by Buyer hereunder.
          6.3.2 Seller’s Environmental Reports. Seller has delivered to Buyer
copies of all environmental reports relating to the Property that were prepared
by third party environmental consultants on Seller’s behalf, which reports which
are listed on Exhibit C attached hereto and made a part hereof (the “Existing
Environmental Report(s)”). Buyer acknowledges receipt of the Existing
Environmental Reports. Notwithstanding the foregoing, Seller shall be under no
obligation to release any Existing Environmental Report(s) to Buyer that were
prepared internally by Seller. Seller may, but shall not be required to,
commission additional environmental testing of the Property at any time prior to
the Closing Date, the cost of which shall be paid by Seller (the “Future
Environmental Report(s)”). The Existing Environmental Report(s) and any Future
Environmental Report(s) are hereinafter collectively referred to as “Seller’s
Environmental Reports.” Seller shall provide Buyer with a copy of any final
Future Environmental Report promptly after Seller’s receipt of same. Anything to
the contrary herein notwithstanding, Seller shall have no responsibility or
liability with respect to the results or any inaccuracies in any Seller’s
Environmental Report(s), and makes no representations or warranties whatsoever
regarding (i) the completeness of Seller’s Environmental Report(s); (ii) the
truth or accuracy of Seller’s Environmental Report(s); or (iii) the existence or
nonexistence of any hazardous or toxic wastes or materials in, on, or about the
Property. Further, Seller is not

20



--------------------------------------------------------------------------------



 



assigning Seller’s Environmental Report(s) to Buyer or granting Buyer any rights
with respect to any environmental firm(s) producing Seller’s Environmental
Report(s).
     6.4 Approval and Termination.
          6.4.1 Buyer’s Right to Terminate. If Seller shall deliver to Buyer any
Future Environmental Report(s) at any time after the Effective Date, and if
Buyer is not satisfied with the results of the Future Environmental Report(s)
based solely on matters not previously disclosed or known to Buyer, Buyer shall
have the right to terminate this Agreement in accordance with Article 14 hereof,
by giving Seller written notice of such termination on or before the date which
is ten (10) days after Buyer’s receipt of any Future Environmental Report
(“Buyer’s Review Date”). If Buyer receives any Future Environmental Reports less
than ten (10) days before the Closing Date, then the Closing shall occur one
(1) business day after Buyer’s Review Date, or such earlier date to which Buyer
and Seller may mutually agree. If Seller shall not timely receive a notice of
termination from Buyer, Buyer shall be conclusively deemed to have approved the
results of any Future Environmental Report, and Buyer shall have no further
right to terminate this Agreement with respect to matters set forth in this
Subsection.
          6.4.2 Seller’s Right to Terminate. If Buyer’s Environmental Report or
any Future Environmental Report (either one being a “New Report”) discloses any
existing environmental condition which materially and adversely affects the
Property and/or Seller’s interest therein, which condition was not disclosed in
Seller’s Environmental Reports and affects three (3) or more of the Storage
Facilities, then Seller, in its sole discretion, shall have the right to
terminate this Agreement in accordance with Article 14 hereof by giving Buyer
written notice of such termination not later than ten (10) business days after
Seller’s receipt of a New Report (the “Seller’s Review Date”). An environmental
condition shall be deemed to materially and adversely affect the Property and/or
Seller’s interest therein if, in Seller’s sole opinion, such condition (a) may
result in further contamination of the soil, ground water, or other physical
elements of either the Property or adjacent property; (b) poses a risk to human
health; or (c) would be likely to create, result in, or impose upon Seller any
liability after the Closing.
          If Seller receives a New Report less than ten (10) business days
before the Closing Date, the Closing Date shall be postponed five (5) business
days after Seller’s Review Date or such later date upon which Buyer and Seller
may mutually agree. If Buyer shall not timely receive notice of termination from
Seller, Seller shall be conclusively deemed to have accepted the results of a
New Report and Seller shall have no further right to terminate this Agreement
with respect to matters set forth in such New Report.
          Notwithstanding anything to the contrary in this Agreement, if a New
Report discloses any existing environmental condition which materially and
adversely affects only one (1) or two (2), but not more, of the Storage
Facilities and/or Seller’s interest therein (each, an “Affected Facility”) that
is not one of the four (4) Storage Facilities owned by The Storage Company, LLC,
which condition was not disclosed in Seller’s Environmental Reports, Seller
shall only have the right to terminate this Agreement with respect to the
Affected Facility(ies) in accordance with Article 14 (in which case the Purchase
Price for the remaining eight (8) or nine (9) Storage Facilities, as the case
may be, shall be adjusted in accordance with the agreed upon

21



--------------------------------------------------------------------------------



 



allocation for the Affected Facility(ies) set forth in Schedule 3 attached
hereto and made a part hereof) by giving Buyer written notice of such
termination not later than seven (7) business days after Seller’s receipt of a
New Report. If Seller terminates the Agreement with respect to the Affected
Facility(ies), Seller expressly acknowledges that such termination with respect
solely to the Affected Facility(ies) shall not be deemed to relieve either Buyer
or Seller of their respective obligations hereunder to close title with respect
to the remaining eight (8) or nine (9) Storage Facilities, as the case may be,
and the Agreement shall remain in full force and effect as to such remaining
eight (8) or nine (9) Storage Facilities, as the case may be. In such event, the
parties shall proceed to Closing with respect to the remaining eight (8) or nine
(9) Storage Facilities, as the case may be, in accordance with the terms of the
Agreement at the reduced Purchase Price as determined by this paragraph and the
Earnest Money shall be deemed to be a deposit against the remaining Property and
Storage Facilities and the cash portion thereof shall be credited against such
remaining eight (8) or nine (9) Storage Facilities, as the case may be, at
Closing.
     6.5 Service Contracts. With respect to the Service Contracts which Buyer
has elected not to have assigned to it as of the Effective Date, Seller shall
terminate such Service Contracts effective as of the Closing Date; provided,
however, the Long Term Service Contracts shall be assigned to and assumed by
Buyer at Closing. Buyer shall also assume all leases for trucks used in
connection with the Property. If and to the extent that any such Service
Contract is not terminable until a date after the Closing, notwithstanding
Seller’s delivery of the appropriate termination notice, then Buyer shall be
responsible for all obligations under such Service Contract from the Closing
Date until the effective date of termination.
     6.6 Management of the Property. A. Prior to the Closing Date, Seller shall
(or shall cause its affiliates to), at Seller’s sole cost and expense:
          1. Maintain and operate the Property in substantially the same
condition and manner as the Property is now maintained and operated.
          2. Promptly deliver to Buyer a copy of any notice issued or received
by Seller (including, without limitation, a notice of default) received under
any mortgage, insurance policy or, to Seller’s Actual Knowledge, any Tenant
Lease and comply with such notice provided same is correct;
          3. Promptly deliver notice to the Buyer of all correspondence,
actions, suits, claims and other proceedings affecting the Property, or the use,
possession or occupancy thereof or of any damage or proposed taking or of any
violations of any Hazardous Substances Laws;
          4. Promptly deliver copies of notices to Buyer of releases of
Hazardous Material or any actual or threatened condemnation of the Property or
any portion thereof, which, to Seller’s Actual Knowledge, has been given by or
on behalf of any federal, state or local agency;
          5. Maintain all existing and current licenses, permits and
governmental approvals (collectively referred to as the “Permits”) in full force
and effect and promptly deliver

22



--------------------------------------------------------------------------------



 



notice to Buyer of any intention of Seller or its affiliates to seek any new
Permit as well as copies of any written notices of violations;
          6. Maintain the current insurance policies on the Property;
          7. Promptly deliver to Buyer copies of any work orders or requirements
of the Property against casualty loss which, to Seller’s Actual Knowledge,
Seller has received and proof that Seller has performed or commenced performing
any such work orders or requirements where failure to do so would result in a
diminution of insurance against casualty loss;
          8. Seller agrees to cooperate with Purchaser’s reasonable requests for
documents or information in connection with Buyer’s acquisition of the Property
(excluding forecasts, budgets and projections), provided there is no additional
expense to Seller and that such information is readily available to Seller and
that such cooperation does not create any additional financial obligations or
liability for the Seller
     B. Prior to the Closing Date, Seller shall not and shall cause its
affiliates not to:
          1. Modify, amend, renew, extend, terminate or otherwise alter any
contracts of the Seller or its affiliates affecting the Property which will
remain in effect more than thirty (30) days after Closing;
          2. Remove from the Property any article of Personal Property except as
may be necessary for repairs, or the discarding of worn-out or useless items,
provided, however, that any article of Personal Property removed for repairs
shall be returned to the Property promptly upon its repair and shall remain a
part of the Personal Property whether or not such article shall be located on
the Property at the time of the Closing Date and any article so discarded shall
be replaced prior to the Closing Date with a new article of similar quality and
utility;
          3. Modify, amend, renew, extend, terminate or otherwise alter any of
the Service Contracts, nor enter into any new maintenance service contracts or
any other agreements affecting the Property which cannot be terminated with
thirty (30) days notice, without the prior written consent of Buyer in its sole
discretion in each instance. Buyer shall notify Seller of its consent or refusal
within five (5) business days after Seller’s written request for consent;
          4. Undertake or commence any renovations or alterations at the
Property, except those necessary to comply with any of the provisions of this
Agreement, without the prior written consent of Buyer in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
such modification, amendment, renewal, extension, termination, alteration or new
agreement does not materially affect the economic worth of the transaction to
Buyer. Buyer shall notify the Seller of its consent or refusal within five
(5) business days after Seller’s written request for consent;
     C. Buyer shall be notified by Seller promptly of the occurrence of any of
the following has occurred to Seller’s Actual Knowledge: fire or other casualty
causing damage to the Property, or any portion thereof; receipt of notice of
eminent domain proceedings or condemnation of or affecting the Property, or any
portion thereof; receipt of notice from any

23



--------------------------------------------------------------------------------



 



governmental authority or insurance underwriter relating to the condition, use
or occupancy of the Property, or any portion there of, setting forth any
requirements with respect thereto; receipt or delivery of any default or
termination notice or claim of offset or defense to the payment of rent from any
tenant; receipt of any notice of default from the holder of any lien or security
interest in or encumbering the Property, or any portion thereof; a change in the
occupancy of the leased portions of the Property; notice of any actual
litigation against Seller or affecting or relating to the Property, or any
portion thereof; or the commencement of any strike, lock-out, boycott or other
labor trouble affecting the Property, or any portion thereof.
     6.7 Leasing. After the Effective Date, Seller shall send a listing of all
any new Leases or amendments to Leases and any new Records Management Contracts
and amendments to Records Management Contracts to Buyer on a monthly basis.
Notwithstanding anything to the contrary in this Agreement, if any of the leases
or Records Management Contracts are terminated prior to the Closing Date, Buyer
shall remain obligated to consummate the transaction contemplated by this
Agreement on the Closing Date.
ARTICLE 7
CLOSING
     7.1 Buyer’s Conditions Precedent to Closing. The obligations of Buyer with
regard to Closing under this Agreement are, at its option, subject to the
fulfillment of each and all of the following conditions prior to or at the
Closing:

  (a)   Seller shall have performed and complied with all the agreements and
conditions required in this Agreement to be performed and complied with by
Seller prior to Closing; and Buyer and Seller agree that Escrowholder may deem
all such items to have been performed and complied with when Seller has
deposited all items in Escrow as required hereunder.     (b)   Title Insurer is
prepared to issue its ALTA Owner’s Policy of Title Insurance in the amount of
the Purchase Price showing title vested in Buyer subject only to the Permitted
Exceptions and the usual exceptions found in said policy.     (c)   The
representations by Seller contained herein shall be true and correct in all
material respects as of the Closing Date.

     If any one or more items listed above have not been satisfied as of the
Closing Date, Buyer shall have the right to terminate this Agreement pursuant to
Article 14 hereof.
     7.2 Seller’s Conditions Precedent to Closing. The obligations of Seller
with regard to Closing under this Agreement are, at Seller’s option, subject to
the fulfillment of all of the following conditions prior to or at the Closing:

24



--------------------------------------------------------------------------------



 



  (a)   Buyer shall have performed and complied with all the agreements and
conditions required by this Agreement to be performed and complied with by Buyer
prior to Closing; and Buyer and Seller agree that Escrowholder may deem all such
items to have been performed and complied with when Buyer has deposited with
Escrowholder all items required hereunder.     (b)   The results of Buyer’s
Environmental Report and Future Environmental Report, if any, shall be
satisfactory to Seller in its sole discretion as set forth in the Section hereof
entitled “Seller’s Right to Terminate”     (c)   The representations by Buyer
contained herein shall be true and correct in all material respects as of the
Closing Date.

     If any one or more items listed above have not been satisfied as of the
Closing Date, Seller shall have the right to terminate this Agreement pursuant
to Article 14 hereof.
     7.3 Deposits in Escrow. On or before the day preceding the Closing Date:
          7.3.1 Seller’s Deposits. Seller shall deliver to Escrowholder the
following to be held in escrow:

  (a)   The Deeds in the forms of Exhibit A-1 and A-2 attached hereto, or in the
form required by the jurisdiction in which the Property is located;     (b)  
Certificate of Non-Foreign Status in the form of Exhibit E attached hereto;    
(c)   Bill of Sale in the form of Exhibit G attached hereto;     (d)   Title
Affidavits and such other documents as are reasonably required by the Title
Insurer;     (e)   Seller’s Certificate in the form of Exhibit H attached
hereto; and     (f)   Seller’s closing instructions to Escrowholder.     (g)  
Loan Assumption Documents in connection with the assumption by Buyer of the
Assumed loans, in form reasonably acceptable to Seller     (h)   Title to Motor
Vehicles which are being transferred at Closing     (i)   Updated rent rolls
dated as of the Closing Date and represented and certified to Seller’s Actual
Knowledge to be true, correct and complete in all respects, provided, however,
that any changes in

25



--------------------------------------------------------------------------------



 



      the Rent Roll as of the Closing Date shall not give Buyer any rights to
terminate this Agreement, except as otherwise set forth in this Agreement.    
(j)   An updated schedule of arrears dated as of the Closing Date and
represented and certified to Seller’s Actual Knowledge to be true, correct and
complete in all respects, provided, however, that any changes in the schedule of
arrears as of the Closing Date shall not give Buyer any rights to terminate this
Agreement, except as otherwise set forth in this Agreement.     (k)   All Tenant
Leases, tenant files, maintenance records, operating manuals, guarantees and
warranties pertaining to the Property in Seller’s possession, which items shall
be located at the Property and be made available to Buyer.     (l)   All keys,
combinations and security codes for all locks and security devices for the
Property in the possession of the Seller;     (m)   Notices to those entities
providing services to the Property which Buyer desires to retain in a form
reasonably acceptable to Seller and Buyer.     (n)   Copies of any invoices in
Seller’s possession to the extent Buyer requires same to resolve tenant
disputes.

          7.3.2 Buyer’s Deposits. Buyer shall deliver to Escrowholder the
following to be held in escrow:

  (a)   the balance of the Purchase Price, as provided herein;     (b)   Buyer’s
closing instructions to Escrowholder; and     (c)   Buyer’s Certificate in the
form of Exhibit I attached hereto.     (d)   Loan Assumption Documents required
by Lender in connection with the assumption by Buyer of the Assumed Loans    
(e)   evidence reasonably satisfactory to Seller that Buyer has the authority to
enter into this Agreement and consummate the transaction contemplated hereby and
that the person executing this Agreement and other instruments delivered in
connection herewith on behalf of Buyer has full right, power and authority to do
so.

26



--------------------------------------------------------------------------------



 



          7.3.3 Joint Deposits. Buyer and Seller shall jointly deposit with
Escrowholder the following documents, each executed by persons or entities duly
authorized to execute same on behalf of Buyer and Seller:

  (a)   Closing Statement prepared by Escrowholder for approval by Buyer and
Seller prior to the Closing Date and such closing statements shall be deposited
with Escrowholder after the same has been executed by Buyer and Seller.     (b)
  Assignment and Assumption of Tenant Leases in the form of Exhibit B attached
hereto, assigning to Buyer all of Seller’s right, title, and interest in the
Tenant Leases.     (c)   Assignment and Assumption of Service Contracts and
Other Obligations in the form of Exhibit K attached hereto, assigning to Buyer
all of Seller’s right, title, and interest in the Service Contracts and other
obligations.     (d)   New York State Combined Real Estate Transfer Tax Return
and Credit Line Mortgage Certificate, Form TP-584     (e)   New York City
Department of Finance Real Property Transfer Tax Return     (f)   New York State
Real Estate Real Property Transfer Report     (g)   all applicable New Jersey
Real Property transfer tax returns and/or reports

          7.3.4 Other Documents. Buyer and Seller shall deposit with
Escrowholder all other documents which are required to be deposited in escrow by
the terms of this Agreement.
     7.4 Costs. Buyer shall pay the cost of (i) a standard ALTA Owner’s Title
Insurance Policy, and the cost of all endorsements to such owner’s policy;
(ii) the updated survey; (iii) the realty transfer or stamp taxes on any
mortgages or deeds of trust placed on the Property by Buyer at Closing;
(iv) recording fees; (v) all other costs and expenses of Buyer relating to the
sale and Closing and (vi) all costs associated with the Loan Assumption or, in
the event the Buyer does not assume the Existing Loans, all defeasance costs and
expenses relating to the Existing Loans. Seller shall pay the cost of realty
transfer or stamp taxes on the recordation of the Deeds. Buyer and Seller shall
equally share the cost of Escrowholder’s charge for the escrow, if any. Buyer
and Seller shall each pay its own legal fees incurred in connection with the
drafting and negotiating of this Agreement and the Closing of the transaction
contemplated herein.
     7.5 Prorations.

27



--------------------------------------------------------------------------------



 



          7.5.1. Generally. The following items shall be prorated between Buyer
and Seller as of the Closing Date:
     (a) Fixed rents payable by tenants and rents payable under the Records
Management Contracts which are collected on or prior to the Closing in respect
of the month (or other applicable collection period) in which the Closing occurs
(the “Current Month”), shall be prorated on a per diem basis based upon the
number of days in the Current Month prior to the Closing Date (which shall be
allocated to Sellers) and the number of days in the Current Month on and after
the Closing Date (which shall be allocated to Buyer). The Record Management
Contracts shall be prorated at the time of Closing so that all fees attributable
to periods prior to Closing shall be retained by Seller and any fees collected
which are attributable to periods after Closing shall go to Buyer. For a period
of ninety (90) days after Closing, each month, at the end of the month, a
proration of fees collected for the Records Management Contracts shall be
performed by Seller and Buyer and any fees collected which are attributable to
periods prior to Closing shall be the property of Seller and any fees collected
which are attributable to periods after Closing shall be the property of Buyer.
To the extent Buyer or Seller receives any fees under the Records Management
Contracts which need to be prorated as set forth herein, at the time the
proration is performed, either party shall promptly tender amounts due to the
other party to the extent said amounts are due hereunder.
     (b) The rent collected from the Tenant Leases shall be prorated at the time
of Closing so that the rent attributable to periods prior to Closing shall be
retained by Seller and any rent collected which is attributable to periods after
Closing shall go to Buyer. For a period of ninety (90) days after Closing, each
month, at the end of the month, a proration of rent collected from the Tenant
Leases shall be performed by Seller and Buyer and any rent collected which is
attributable to periods prior to Closing shall be the property of Seller and any
rent collected which is attributable to periods after Closing shall be the
property of Buyer. To the extent Buyer or Seller receives and rent under the
Tenant Leases which needs to be prorated as set forth herein, at the time the
proration is performed, either party shall promptly tender amounts due to the
other party to the extent said amounts are due hereunder.
          (c) All unapplied Security Deposits, if any, shall be turned over to
the Buyer at the Closing. Buyer further acknowledges that Seller shall be
entitled to retain the portion of the Security Deposit applicable to the period
prior to the Closing Date of any tenant whose Lease has been terminated and who
is not in possession of a portion of the Property on the Closing Date.
          (d) Real Estate taxes, unmetered water and sewer charges and vault
charges, if any, Business Improvement District assessments and any and all other
municipal or governmental assessments of any and every nature levied or imposed
upon the Property in respect of the current fiscal year of the applicable

28



--------------------------------------------------------------------------------



 



taxing authority in which the Closing Date occurs (the “Current Tax Year”),
shall be prorated on a per diem basis based upon the number of days in the
Current Tax Year prior to the Closing Date (which shall be allocated to Seller)
and the number of days in the Current Tax Year on and after the Closing Date
(which shall be allocated to Buyer). If the Closing shall occur before the tax
rate for the Current Tax Year is fixed, the apportionment of real estate taxes
shall be based upon the most recent tax bill and shall be adjusted post-Closing,
but no later than sixty (60) days post-Closing. In no event shall Seller be
charged with or be responsible for any increase in the real estate taxes or
assessments levied or imposed upon the Property resulting from the transfer of
the Property herein contemplated or from any improvements made or any lease
entered into at any time or for any reason. If any such assessments are levied
or imposed upon the Property and are payable in installments, the installment
for the Current Tax Year shall be prorated in the manner set forth above and the
Buyer hereby assumes the obligations to pay any such installments due on and
after the Closing Date. Except for real estate taxes or taxes relating to
special taxing districts relating to the Property, which will be prorated
between Seller and Buyer as of the Closing Date, if there are any current
special assessments resulting from the development of the Property which were
agreed to by Seller and imposed upon the Property at the time of the development
of the Property, but not yet paid in full by Seller, those costs shall remain
the liability of Seller.
          (e) Any charges or fees for transferable licenses or permits for the
Property in respect of the number of days in the applicable billing period in
which the Closing occurs, shall be prorated on a per diem basis, based upon the
number of days in such period prior to the Closing Date (which shall be
allocated to Seller) and the number of days in such period on and after the
Closing Date (which shall be allocated to Buyer).
          (f) Payments made by Seller under the Service Contracts which Buyer
has elected to assume pursuant to the terms hereunder and the Long Term Service
Contracts which Buyer shall assume pursuant to the terms hereunder in respect of
the number of days in the applicable billing period in which the Closing occurs,
shall be prorated on a per diem basis based upon the number of days in such
period prior to the Closing Date (which shall be allocated to Sellers) and the
number of days in such period on and after the Closing Date (which shall be
allocated to Buyer).
          (g) From and after the Effective Date, Seller is hereby authorized to
continue any proceeding or proceedings now pending for the reduction of the
assessed valuation of the Property; and in Seller’s sole discretion at its sole
cost and expense to litigate or settle same; provided, however, the Buyer shall
be entitled to that portion of any refund relating to the period occurring on or
after the Closing after reduction in the refund amount by the payment to Seller
of all out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, actually incurred by

29



--------------------------------------------------------------------------------



 



Seller in obtaining such refund. Any refunds or credits due for the period prior
to Buyer’s ownership of the Property shall remain the sole property of Seller,
and to the extent Buyer or Seller receives any funds on account thereof, it
agrees to promptly deliver such funds to the appropriate party. Seller shall not
commence any new proceeding without the prior written consent of Buyer, which
consent maybe withheld by Buyer in its reasonable discretion.
          (h) All expenses of operating the Property which have been prepaid by
Seller (except insurance pursuant to Section 7.6) shall be prorated. Expenses
incurred in operating the Property that Seller customarily pays and any other
costs incurred in the ordinary course of business or the management and
operation of the Property shall be prorated.
          (i) Seller shall receive credit for assignable utility deposits, if
any, which are assigned to Buyer at Buyer’s request or with Buyer’s consent. To
the extent possible, Seller shall cause all utility meters with respect to
utility charges which are not payable by tenants, to be read as of the Closing
Date, and Seller shall pay all charges for those utilities payable by Seller
with respect to the Property which have accrued to and including the Closing
Date and Buyer shall pay all such expenses accruing after the Closing Date.
          Buyer and Seller agree to estimate any amounts which cannot be
determined accurately as of the Closing Date. Prorations and adjustments shall
be made by credits to or charges against the Purchase Price. For purposes of
calculating prorations, Seller shall be deemed to be entitled to the income and
responsible for the expenses for the entire day prior to the date on which the
Closing occurs and Buyer shall be deemed to be entitled to the income and
responsible for the expenses for the entire day on which the Closing occurs. All
prorations shall be made in accordance with customary practice in the county in
which the Property is located, except as expressly provided herein; in the event
of dispute between Buyer and Seller, the advice of Title Insurer shall be
determinative as to what is customary.
     The parties shall endeavor to jointly prepare a schedule of prorations for
the Property not less than three (3) business days prior to Closing, with the
understanding that rent prorations will be updated on the day of Closing. If
Seller shall have collected escalation payments for periods prior to Closing,
whether pursuant to estimates which were in excess of or less than the amounts
actually required to be paid, or otherwise, there shall be an adjustment and
credit to Buyer or Seller, as the case may be, at Closing for such excess. The
parties shall correct any errors in prorations as soon after the Closing as
amounts are finally determined, but no later than sixty (60) days after Closing.
     This Section 7.5 shall survive the Closing for nine (9) months and shall
not merge with the Deed.
     7.6 Insurance. The fire, hazard, and other insurance policies relating to
the Property shall be canceled by Seller as of the Closing Date and shall not,
under any circumstances, be

30



--------------------------------------------------------------------------------



 



assigned to Buyer. All unearned premiums for fire and any additional hazard
insurance premium or other insurance policy premiums with respect to the
Property shall be retained by Seller.
     7.7 Close of Escrow. As soon as Buyer and Seller have deposited all items
required with Escrowholder, and upon satisfaction of Sections 7.1 and 7.2,
Escrowholder shall cause the sale and purchase of the Property to be consummated
(the “Closing”) in accordance with the terms hereof by immediately and in the
order specified:

  (a)   Wire Transfer. Wire transferring the Purchase Price less (i) Seller’s
Broker’s commission (ii) the amount of costs paid by Seller at Closing, and
(iii) plus or minus the amount of any prorations pursuant to the terms hereof,
all as set forth on the closing statement signed by Seller and Buyer, directly
to Seller pursuant to Seller’s written closing instructions. If, in the opinion
of Escrowholder, the wire transfer cannot be initiated by Escrowholder on or
before1:30 p.m., Central Time, on the Closing Date, then after Escrowholder
obtains Seller’s approval upon telephonic consultation with Seller, the Closing
shall be consummated on the next business day, but the net sales proceeds shall
be invested overnight in federal securities, or in a federally insured bank
account, in the name of Escrowholder, and such net sales proceeds plus the
interest earned thereon shall be disbursed by Escrowholder the next business
day, after which the Deeds shall be recorded. Such delay of the Closing will not
release Buyer or Seller from their obligations under this Agreement.     (b)  
Recordation. Recording the Deeds.     (c)   Delivery of Other Escrowed
Documents.

  (i)   Joint Delivery. Delivering to each of Buyer and Seller at least one
executed counterpart of each of the (a) Assignment and Assumption of Leases;
(b) Assignment and Assumption of Service Contracts and Other Obligations;
(c) closing statement and (d) all applicable state and county transfer tax
returns.     (ii)   Buyer’s Delivery. Delivering to Buyer the (a) Bill of Sale;
(b) Certificate of Non-Foreign Status; (c) Certificate of Corporate
Authorization; (d) Seller’s Certificate; and (e) Affidavit as to Debts, Liens,
Parties in Possession and GAP Coverage.     (iii)   Seller’s Delivery.
Delivering to Seller the (a) Buyer’s Certificate, and (b) Assignment and
Assumption of Real Estate Purchase Sale Agreement, if applicable.

  (d)   Broker’s Commission. Delivering to Seller’s Broker, the commission as
reflected on the closing statement executed by Seller and Buyer.

31



--------------------------------------------------------------------------------



 



     7.8 Possession. As of the Closing Date, possession of the Property, subject
to the rights and interests of tenants in possession pursuant to the Tenant
Leases, along with the following items shall be delivered to Buyer:

  (a)   Tenant Lease(s). The original of each Tenant Lease and any amendments
thereto (if available), or a copy of each Tenant Lease and any amendments
thereto in the possession of Seller, if not previously delivered to Buyer.    
(b)   Service Contracts. The originals of all Service Contracts in the
possession of Seller that have been assigned to and assumed by Buyer, if not
previously delivered to Buyer.     (c)   Keys and Combinations. Any keys and or
key cards to any door or lock on the Property in the possession of Seller.    
(d)   Licenses and Permits. All original licenses or permits or certified copies
thereof issued by governmental authorities having jurisdiction over the Property
which Seller has in its possession and which are transferable.

     7.9 Recorded Instruments. As soon after the Closing as possible,
Escrowholder shall deliver to Buyer the original recorded Deeds, and shall
deliver to Seller a copy of the recorded Deeds, with recordation information
noted thereon.
     7.10 Tenant Notice(s). On or before the Closing Date, Seller (or its
property manager) and Buyer shall execute a notice to the tenants of the
Property, in the form of Exhibit N attached hereto, informing tenants that the
Property has been sold by Seller to Buyer. Immediately following the Closing,
Seller’s property manager shall deliver such notices to all of the tenants of
the Property. Similar notices shall be prepared and delivered to parties to the
Record Management Contracts.
ARTICLE 8
CONDEMNATION AND CASUALTY
     If any condemnation, loss, damage by fire, or other casualty to any Storage
Facility occurs prior to the Closing Date, Seller shall give prompt written
notice to Buyer.
     If any condemnation or taking of any Storage Facility, or loss or damage by
fire or other casualty to any Storage Facility occurs prior to the Closing,
which does not exceed the Materiality Limit, the Closing shall occur just as if
such condemnation, loss, or damage had not occurred, and Seller shall assign to
Buyer all of Seller’s interest in any condemnation actions and proceeds, or
deliver to Buyer any and all proceeds paid to Seller by Seller’s insurer with
respect to such fire or other casualty; provided, however, that Seller shall be
entitled to retain an amount of such insurance proceeds equal to Seller’s
reasonable expenses, if any, incurred by Seller in repairing the damage caused
by fire or other casualty. At Closing, in the case of a fire or other casualty,
Seller shall give Buyer a credit on the Purchase Price equal to the lesser of
the

32



--------------------------------------------------------------------------------



 



estimated cost of restoration or the amount of any deductible, unless Seller has
repaired the damage caused by such fire or other casualty. Seller shall maintain
“all risk” replacement value insurance coverage in place on the Property at all
times prior to the Closing.
     In the event, prior to the Closing, of any condemnation of all or a part of
any Storage Facility, or loss or damage by fire or other casualty to a Storage
Facility, which exceeds the Materiality Limit, at Buyer’s sole option, either:

  (a)   this Agreement shall terminate in accordance with Article 14 hereof if
Buyer shall so notify Seller in writing within ten (10) days of Buyer receiving
notice from Seller of the casualty or condemnation; or     (b)   if Buyer shall
not have timely notified Seller of its election to terminate this Agreement in
accordance with paragraph (a) above, the Closing shall occur just as if such
condemnation, loss, or damage had not occurred, without reduction in the
Purchase Price, and Seller shall assign to Buyer all of Seller’s interest in any
condemnation actions and proceeds or deliver to Buyer any and all proceeds paid
to Seller by Seller’s insurer with respect to such fire or other casualty;
provided, however, that Seller shall be entitled to retain an amount of such
insurance proceeds equal to Seller’s reasonable expenses, if any, incurred by
Seller in repairing the damage caused by such fire or other casualty. At
Closing, in the case of a fire or other casualty, Seller shall give Buyer a
credit on the Purchase Price equal to the lesser of the estimated cost of
restoration or the amount of the deductible, unless Seller has repaired the
damage caused by such fire or other casualty.

     Notwithstanding anything contained herein to the contrary, the insurance
proceeds to be credited or delivered to Buyer pursuant to this Article will
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period prior to the Closing Date, which proceeds will be
retained by Seller. Any condemnation proceeds or business interruption or rental
loss insurance proceeds received by Seller and allocable to the period on and
after the Closing Date shall be delivered to Buyer. This provision shall survive
Closing.
ARTICLE 9
NOTICES
     All notices, requests, demands, and other communications given pursuant to
this Agreement shall be in writing and shall be deemed to have been duly
delivered, (i) when hand delivered to the addressee; (ii) one (1) business day
after having been deposited, properly addressed and prepaid for guaranteed
next-business-day delivery with a nationally recognized, overnight courier
service (e.g., FedEx, or U.S. Express Mail); or (iii) when received via
facsimile transmission as evidenced by a receipt transmission report, provided
that a copy is also promptly delivered pursuant to either of the methods set
forth in (i) or (ii) immediately above. All such notices, requests, or demands
shall be addressed to the party to whom notice is intended to be given at the
addresses set forth in Article 2 hereof or to such other address as a party to
this

33



--------------------------------------------------------------------------------



 



Agreement may from time to time designate by notice given to the other
party(ies) to this Agreement.
ARTICLE 10
SUCCESSORS AND ASSIGNS
     Neither this Agreement nor any interest therein shall be assigned or
transferred by Seller. However, Buyer may assign or otherwise transfer all of
its interest under this Agreement to an entity or entities directly or
indirectly controlled by Buyer (“Assignee”) provided that, in such event,
(i) Buyer and Assignee shall be jointly and severally liable for all of the
representations, warranties, indemnities, waivers, releases and other
obligations and undertakings set forth in this Agreement, and (ii) not less than
seven (7) business days prior to the Closing Date, Buyer shall deliver to Seller
(a) written notice of such assignment in which the exact nature of Assignee’s
affiliation with Buyer is set forth, along with the precise signature block to
be included in all closing documents; and (b) a copy of an Assignment and
Assumption of Real Estate Purchase and Sale Agreement in the form of Exhibit O
attached hereto. Subject to the foregoing, this Agreement shall inure to the
benefit of, and shall be binding upon, Seller and Buyer and their respective
successors and assigns.
ARTICLE 11
BROKERS
     Buyer and Seller represent to each other that they have dealt with no
broker or other person except Seller’s Brokers in connection with the sale of
the Property in any manner which might give rise to any claim for commission.
Seller agrees to be responsible for payment of Seller’s Brokers’ fees only, and
does not assume any liability with respect to any fee or commission payable to
any co-broker or any other party. No broker or person other than Seller’s
Brokers is entitled to receive any broker’s commissions, finder’s fees, or
similar compensation from Seller in connection with any aspect of the
transaction contemplated herein. It is agreed that if any claims for brokerage
commissions or fees are ever made against Seller or Buyer in connection with
this transaction, all such claims shall be handled and paid by the party whose
actions or alleged commitments form the basis of such claim, and said party who
is responsible shall indemnify and hold the other party harmless against any
claim for brokerage or finder’s fees, or other like payment based in any way
upon agreements, arrangements, or understandings made or claimed to have been
made by Buyer or Seller with any third person. This provision shall survive the
Closing or other termination of this Agreement.
ARTICLE 12
COVENANT NOT TO RECORD
     Buyer will not record this Agreement or any memorandum or other evidence
thereof. Any such recording shall constitute a material default hereunder on the
part of Buyer.

34



--------------------------------------------------------------------------------



 



ARTICLE 13
DEFAULT
     In the event of a default by either Seller or Buyer, the remedies for
default provided for in this Article 13 shall constitute the sole and exclusive
remedies of the other party.
     13.1 Default by Buyer. If Buyer fails to deposit the Earnest Money when
required, this Agreement shall automatically terminate and both parties shall be
released of all further liability hereunder, except for the obligations
hereunder which expressly survive the termination of this Agreement. If Buyer
fails to consummate the Closing on the Closing Date, this Agreement shall
automatically terminate and Seller’s sole and exclusive remedy shall be to
retain all Earnest Money (including all interest thereon) as liquidated damages
and both parties shall be released of all further liability hereunder, except
for the obligations hereunder which expressly survive the termination of this
Agreement. In the event of any default on the part of Buyer, other than its
failure to deposit the Earnest Money when required hereunder or to consummate
the Closing on the Closing Date as set forth above, Seller, as Seller’s sole and
exclusive remedy, shall have the right, following Seller’s giving Buyer written
notice of such default on Buyer’s failure to cure such default within five
(5) business days following such notice being given, to terminate this Agreement
and retain all Earnest Money (including all interest thereon) as liquidated
damages, in which event, both parties shall be released of all further liability
hereunder, except for the obligations hereunder which expressly survive the
termination of this Agreement. The Earnest Money amount is agreed upon by both
parties as liquidated damages, acknowledging the difficulty and inconvenience of
ascertaining and measuring actual damages and the uncertainty thereof.
Notwithstanding the foregoing, Buyer and Seller agree that nothing contained
herein shall limit Seller’s right to seek and obtain damages from Buyer due to
Buyer defaulting in its obligations hereunder which expressly survive the
termination of this Agreement.
     13.2 Default by Seller. Except as otherwise set forth in Section 5.3(c)
which matters will be handled in accordance with the provisions set forth
therein, in the event of default by Seller, Buyer shall provide written notice
to Seller of said default (the “Seller Default”). If the Seller Default can be
cured by Seller at an expense not to exceed 2% of the Purchase Price, Seller
must cure said Seller Default. Seller shall have a period of thirty (30) days
after receipt of written notice from Buyer to Seller of the Seller Default in
which to cure such Seller Default. As soon as the Seller Default has been cured
by the Seller, Buyer shall proceed to Closing hereunder. If, despite Seller’s
reasonable efforts to cure said Seller Default, Seller cannot cure said Seller
Default within the thirty (30) day period, Seller may elect to extend the
Closing an additional thirty (30) day period (the “Additional Extension”). If,
after the Additional Extension, Seller cannot cure said Seller Default, Buyer
shall have the option to elect to (i) proceed to Closing hereunder with no
abatement of, credit against or reduction in the Purchase Price or (ii) to
terminate this Agreement and receive reimbursement of the Earnest Money
(including all interest thereon), in which event both parties shall be released
of all further liability hereunder, except for the obligations hereunder which
expressly survive the termination of this Agreement. In the event the cost to
cure a Seller Default exceeds 2% of the Purchase Price or in the event the
Seller Default is of a nature that it cannot be cured, Buyer may elect either
(i) to terminate this Agreement and receive reimbursement of the Earnest Money
(including all interest thereon), in

35



--------------------------------------------------------------------------------



 



which event both parties shall be released of all further liability hereunder,
except for the obligations hereunder which expressly survive the termination of
this Agreement or (ii) proceed to Closing hereunder, with no abatement of,
credit against or reduction in the Purchase Price.
ARTICLE 14
NON-DEFAULT TERMINATION
     In the event of any termination of this Agreement pursuant to a provision
expressly stating that the provisions of this Article are applicable, the
following provisions shall apply:

  (a)   except for those obligations which expressly survive termination of this
Agreement, neither Buyer nor Seller shall have any further obligations
hereunder; and     (b)   upon satisfaction of all of Buyer’s monetary
obligations under this Agreement, which shall include Buyer’s obligation to
restore the Property to the condition that existed prior to Buyer’s entry
pursuant to Section 6.2 hereof, the Earnest Money (including interest earned
thereon) shall be returned to Buyer upon Seller’s receipt of (i) written notice
from Buyer expressly acknowledging the termination of all of Buyer’s interest in
the Property and this Agreement; and (ii) all materials provided to Buyer by
Seller or Seller’s agents, and any copies made by Buyer or Buyer’s agents
pursuant to this Agreement; provided, however, that failure of Buyer to give
Seller such notice shall not be construed to expand Buyer’s rights or remedies
in any manner.

ARTICLE 15
INDEMNITIES
     15.1 Seller Indemnity.
     (a) Effective as of the Closing Date, Seller shall indemnify, defend and
hold Buyer harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Buyer within nine
(9) months of the Closing Date (“Limitation Period”) resulting from an
inaccuracy as of the Closing Date in the representations and warranties of
Seller set forth in Section 3.1 hereof, of which inaccuracy Buyer had no
knowledge of on or before the Closing Date. For purposes herein, Buyer’s
knowledge means the knowledge of Joel Braun and Steven Dluzyn. Such agreement by
Seller to so indemnify, defend and hold Buyer harmless shall be null and void
except to the extent that, prior to the expiration of the Limitation Period,
Seller shall have received notice from Buyer pursuant to Article 9 hereof
referring to this Section and specifying the amount, nature, and facts
underlying any claim being made by Buyer hereunder. Seller’s liability under
this Section 15.1(a) shall be limited to damages, which, in the aggregate
(i) exceed Fifty Thousand Dollars ($50,000.00) and (ii) are less than

36



--------------------------------------------------------------------------------



 



Two Million and Dollars ($2,000,000). In no event shall Seller be liable for
consequential, punitive and/or exemplary damages of any nature whatsoever.
     (b) Effective as of the Closing Date, Seller shall indemnify, defend and
hold Buyer harmless from and against any actual, direct damages (but not for any
attorneys’ fees and other legal costs incurred by Buyer if Seller or its insurer
shall conduct the defense) incurred by Buyer with respect to a claim which
(a) is made by a third party alleging a tort committed by Seller or (b) alleges
bodily injury or property damage related to the Property and occurring during
Seller’s ownership of the Property..
     15.2 Buyer Indemnity.
     (a) Effective as of the Closing Date, Buyer shall indemnify, defend and
hold Seller harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Seller within six
(6) months of the Closing Date (“Limitation Period”) resulting from an
inaccuracy as of the Closing Date in the representations and warranties of Buyer
set forth in Section 3.3. Such agreement by Buyer to so indemnify, defend and
hold Seller harmless shall be null and void except to the extent that, prior to
the expiration of the Limitation Period, Buyer shall have received notice from
Seller pursuant to Article 9 referring to this Section and specifying the
amount, nature, and facts underlying any claim being made by Seller hereunder.
In no event shall Buyer be liable for consequential, punitive and/or exemplary
damages of any nature whatsoever. Buyer’s liability under this Section 15.2(a)
shall be limited to damages which in the aggregate (i) exceed Fifty Thousand
Dollars ($50,000) and (ii) are less than $2,000,000.
     (b) Effective as of the Closing Date, Buyer shall indemnify, defend and
hold Seller harmless from and against any actual, direct damages (but not for
any attorneys’ fees and other legal costs incurred by Seller if Buyer or its
insurer shall conduct the defense) incurred by Seller in connection with or
arising out of a claim which (a) is made by a third party alleging a tort
committed by Buyer or (b) alleges bodily injury or property damage related to
the Property occurring on or after the Closing Date.
     15.3 Unknown Environmental Liabilities. Unknown environmental liabilities
(as defined below) shall be allocated in accordance with applicable law. As used
herein, “Unknown Environmental Liabilities” means future obligations to
remediate Hazardous Material contamination located on, or originating from the
Property which occurred on or before the Closing Date, but only to the extent
(a) the underlying Hazardous Material is not disclosed in Seller’s Environmental
Report(s) or Buyer’s Environmental Report(s), (b) neither Seller nor Buyer has
notice of such Hazardous Material as of the Closing Date, and (c) remediation or
other action with respect to such Hazardous Material is then required by an
applicable governmental agency under then current state or federal environmental
laws or regulations and also would have been required under state or federal
environmental laws or regulations existing as of the Closing Date. Neither
Seller nor Buyer shall solicit the involvement of local, state or federal
governmental agencies in any of the aforesaid determinations, except only to the
extent required by law.

37



--------------------------------------------------------------------------------



 



     15.4 Release. Except with respect to Seller’s indemnification obligations
set forth in Section 15.1 hereof and Seller’s obligations, if any, under
Section 15.3 hereof, Buyer, for itself and any of its designees, successors and
assigns, hereby irrevocably and absolutely waives, releases, and forever
discharges, and covenants not to file or otherwise pursue any legal action
(whether based on contract, statutory rights, common law or otherwise) against
the Indemnified Parties with respect to any and all suits, claims, damages,
losses, causes of action, and all other expenses and liabilities relating to
this Agreement or the Property, whether direct or indirect, known or unknown,
contingent or otherwise (including, without limitation, suits, claims, damages,
losses, causes of action, and all other expenses and liabilities relating to
environmental law and/or the presence of Hazardous Materials or Indoor Air
Pollutants), whether direct or indirect, known or unknown, foreseeable or
unforeseeable, and whether relating to any period of time either before or after
the Closing Date. In connection with this Section 15.4, Buyer hereby expressly
waives the benefits of any provision or principle of federal or state law, or
regulation that may limit the scope or effect of the foregoing waiver and
release to the extent applicable.
          Except with respect to Buyer’s indemnification obligations set forth
in Section 15.2 hereof and Buyer’s obligations, if any, under Section 15.3
hereof, Seller, for itself and any of its designees, successors and assigns,
hereby irrevocably and absolutely waives, releases, and forever discharges, and
covenants not to file or otherwise pursue any legal action (whether based on
contract, statutory rights, common law or otherwise) against the Indemnified
Parties with respect to any and all suits, claims, damages, losses, causes of
action, and all other expenses and liabilities relating to this Agreement or the
Property, whether direct or indirect, known or unknown, contingent or otherwise,
whether direct or indirect, known or unknown, foreseeable or unforeseeable, and
whether relating to any period of time either before or after the Closing Date.
In connection with this Section 15.4, Seller hereby expressly waives the
benefits of any provision or principal of federal or state law, or regulation
that may limit the scope or effect of the foregoing waiver and release to the
extent applicable.
     15.5 Survival. All of the provisions of this Article 15 shall survive the
Closing.
ARTICLE 16
MISCELLANEOUS
     16.1 Survival of Representations, Covenants, and Obligations. Except as
otherwise expressly provided herein, no representations, covenants, or
obligations contained herein shall survive Closing or termination of this
Agreement.
     16.2 Attorneys’ Fees. In the event of any litigation between the parties
hereto concerning this Agreement, the subject matter hereof or the transactions
contemplated hereby, the losing party shall pay the reasonable attorneys’ fees
and costs incurred by the prevailing party in connection with such litigation,
including appeals.
     16.3 Publicity. Buyer and Seller agree to treat this transaction as
strictly confidential prior to Closing. Without limiting the foregoing, neither
party will make any public

38



--------------------------------------------------------------------------------



 



announcement of the transactions contemplated herein, and will not directly or
indirectly contact the Property’s vendors or contractors until after Closing
occurs. Neither party will publicly advertise or announce the sale of the
Property, except by mutual written consent, until after the Closing Date. In no
event will either party advertise or announce the terms of this Agreement,
except by mutual written consent.
     16.4 Captions. The headings or captions in this Agreement are for
convenience only, are not a part of this Agreement, and are not to be considered
in interpreting this Agreement.
     16.5 Waiver. No waiver by any party of any breach hereunder shall be deemed
a waiver of any other or subsequent breach.
     16.6 Time. Time is of the essence with regard to each provision of this
Agreement, including, without limitation, the Closing Date. If the final date of
any period provided for herein for the performance of an obligation or for the
taking of any action falls on a Saturday, Sunday, or national/banking holiday,
then the time of that period shall be deemed extended to the next day which is
not a Saturday, Sunday, or national/banking holiday. If the Closing Date
provided for herein should fall on a Friday, Saturday, Sunday, or
national/banking holiday, then the Closing Date shall be deemed extended to the
next day which is not a Friday, Saturday, Sunday, or banking holiday. Each and
every day described herein shall be deemed to end at 5:00 p.m. Central Time.
     16.7 Controlling Law. This Agreement shall be construed in accordance with
the laws of the state of New York (without regard to principles of conflicts of
law).
     16.8 Severability. If any one or more of the provisions of this Agreement
shall be determined to be void or unenforceable by a court of competent
jurisdiction or by law, such determination will not render this Agreement
invalid or unenforceable, and the remaining provisions hereof shall remain in
full force and effect.
     16.9 Construction. Buyer and Seller agree that each party and its counsel
have reviewed, and if necessary, revised this Agreement, and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any amendments, exhibits, or schedules hereto.
     16.10 Execution. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but such counterparts together shall constitute but one agreement.
     16.11 Amendments. This Agreement may be modified, supplemented, or amended
only by a written instrument executed by Buyer and Seller.
     16.12 Entire Agreement. This Agreement constitutes the entire and complete
agreement between the parties relating to the transactions contemplated hereby,
and all prior or contemporaneous agreements, understandings, representations,
warranties, and statements, oral or written, are merged herein. No
representation, warranty, covenant, agreement, or condition

39



--------------------------------------------------------------------------------



 



not expressed in this Agreement shall be binding upon the parties hereto or
shall affect or be effective to interpret, change, or restrict the provisions of
this Agreement.
     16.13 Tax Free Exchange. Notwithstanding anything to the contrary contained
in this Agreement, Seller and Buyer acknowledge that Seller shall have the right
at Closing to exchange the Real Property in a transaction intended to qualify as
a tax free exchange under Section 1030 of the Code (a “Tax Free Exchange”). If
Seller elects to effect a Tax Free Exchange pursuant to this Section 161.3,
Seller shall provide written notice to Buyer prior to Closing, in which case
Buyer shall enter into an exchange agreement and other exchange documents with a
“qualified intermediary” (as defined in Treas. Reg. §1.103(k)-1(g)(4) of the
Code) (the “Exchange Party”), pursuant to which Seller shall execute and deliver
such documents as maybe required to complete the transactions contemplated by
the Tax Free Exchange which are in form and substance reasonably acceptable to
Buyer, and otherwise cooperate with Seller in all reasonable respects to effect
the Tax Free Exchange. In no event shall Seller’s consummate of a Tax Free
Exchange be a condition to Closing or delay or postpone the Closing. Seller
shall indemnify, defend and hold Buyers harmless from and against any and all
losses that may be incurred by Buyer in connection with Seller’s use of the
transaction as a Tax Free Exchange. The provisions of this Section 16.13 shall
survive the Closing or earlier termination of this Agreement.
     16.14 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original document, but all
of which counterparts shall together constitute one and the same instrument.

40



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, this Agreement has been executed as of the
Effective Date.
         SELLER:
Suffern Self Storage, L.L.C., a Delaware limited liability company

                      By:   American Storage Properties North LLC,
a Delaware limited liability company,    
 
                        By:   The Northwestern Mutual Life Insurance Company,
A Wisconsin corporation, a member    
 
                            By:   Northwestern Investment Management Company,
LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative
 
                   
 
          By:        
 
                   
 
                                  , Managing Director    
 
                   
 
  And                
 
                        By:   American Storage Properties North Investors LLC, a
Delaware limited liability company, a member    
 
                   
 
      By:                                           Stephen J. Garchik, Manager
   
 
                   
 
      By:                                           Andrew J. Czekaj, Manager  
 

41



--------------------------------------------------------------------------------



 



                          By:   Suffern Manager, LLC, a Delaware limited
liability company,
A member    
 
                            By:   American Storage Properties North LLC,
a Delaware limited liability company,    
 
                                By:   The Northwestern Mutual Life Insurance
Company,
a Wisconsin corporation, a member    
 
                                    By:   Northwestern Investment Management
Company, LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative
 
                       
 
              By:        
 
                       
 
                                      , Managing Director    
 
                       
 
      And                
 
                                By:   American Storage Properties North
Investors LLC, a
Delaware limited liability company, a member    
 
                       
 
          By:                                                   Stephen J.
Garchik, Manager    
 
                       
 
          By:                                                   Andrew J.
Czekaj, Manager    
 
                        Jersey City Self Storage, L.L.C.,
a Delaware limited liability company    
 
                        By:   American Storage Properties North LLC,
a Delaware limited liability company,    
 
                            By:   The Northwestern Mutual Life Insurance
Company,
a Wisconsin corporation, a member    
 
                                By:   Northwestern Investment Management
Company, LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative    
 
                       
 
          By:                                                  
                    , Managing Director    

42



--------------------------------------------------------------------------------



 



                     
 
  And                
 
                        By:   American Storage Properties North Investors LLC, a
Delaware limited liability company, a member    
 
                   
 
      By:                                           Stephen J. Garchik, Manager
   
 
                   
 
      By:                                           Andrew J. Czekaj, Manager  
 
 
                    Bronx Self Storage, L.L.C.,
a Delaware limited liability company    
 
                    By:   American Storage Properties North LLC,
a Delaware limited liability company,    
 
                        By:   The Northwestern Mutual Life Insurance Company,
a Wisconsin corporation, a member    
 
                            By:   Northwestern Investment Management Company,
LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative    
 
                   
 
          By:        
 
                   
 
                                  , Managing Director    
 
                   
 
  And                
 
                        By:   American Storage Properties North Investors LLC, a
Delaware limited liability company, a member    
 
                   
 
      By:                                           Stephen J. Garchik, Manager
   
 
                   
 
      By:                                           Andrew J. Czekaj, Manager  
 

43



--------------------------------------------------------------------------------



 



                                          Linden Self Storage, L.L.C.,
A New Jersey limited liability company        
 
                                        By:   American Storage Properties North
LLC,
a Delaware limited liability company,        
 
                                       
 
  By:   The Northwestern Mutual Life Insurance Company,
a Wisconsin corporation, a member        
 
                                       
 
          By:   Northwestern Investment Management Company, LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative        
 
                                       
 
                  By:                
 
                                   
 
                                                                              ,
Managing Director        
 
                                       
 
  And                                
 
                                       
 
  By:   American Storage Properties North Investors LLC, a
Delaware limited liability company, a member        
 
                                       
 
          By:                                                                  
        Stephen J. Garchik, Manager        
 
                                       
 
          By:                                                                  
        Andrew J. Czekaj, Manager        
 
                                        Webster Self Storage, L.L.C., a
Delaware limited liability company        
 
                                        By:   American Storage Properties North
LLC, a
Delaware limited liability company,        
 
                                       
 
  By:   The Northwestern Mutual Life Insurance Company,
a Wisconsin corporation, a member        
 
                                       
 
          By:   Northwestern Investment Management Company, LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative        
 
                                       
 
                  By:                
 
                                   
 
                                                                  , Managing
Director        

44



--------------------------------------------------------------------------------



 



                     
 
  And                
 
                        By:   American Storage Properties North Investors LLC, a
Delaware limited liability company, a member    
 
                   
 
      By:                                           Stephen J. Garchik, Manager
   
 
                   
 
      By:                                           Andrew J. Czekaj, Manager  
 
 
                    The Storage Company LLC,
a Delaware limited liability company    
 
                    By:   American Storage Properties North LLC,
a Delaware limited liability company,    
 
                        By:   The Northwestern Mutual Life Insurance Company,
a Wisconsin corporation, a member    
 
                            By:   Northwestern Investment Management Company,
LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative    
 
                   
 
          By:        
 
                   
 
                                  , Managing Director    
 
                   
 
  And                
 
                        By:   American Storage Properties North Investors LLC, a
Delaware limited liability company, a member    
 
                   
 
      By:                                           Stephen J. Garchik, Manager
   
 
                   
 
      By:                                           Andrew J. Czekaj, Manager  
 

45



--------------------------------------------------------------------------------



 



                                  American Storage Properties North LLC,
a Delaware limited liability company,        
 
                                By:   The Northwestern Mutual Life Insurance
Company,
a Wisconsin corporation, a member        
 
                               
 
  By:   Northwestern Investment Management Company, LLC,
a Delaware limited liability company, its wholly-owned
affiliate and authorized representative        
 
                               
 
          By:                
 
                           
 
                                                                 , Managing
Director        
 
                               
 
  And                        
 
                                By:   American Storage Properties North
Investors LLC, a
Delaware limited liability company, a member        
 
                               
 
  By:                                                           Stephen J.
Garchik, Manager        
 
                               
 
  By:                                                           Andrew J.
Czekaj, Manager        

[Signatures Continued on Following Page]

46



--------------------------------------------------------------------------------



 



     BUYER:
Acadia Storage Post LLC,
a Delaware limited liability company

         
By:
       
 
       
 
  Name:    
 
  Title:    

47



--------------------------------------------------------------------------------



 



RECEIPT BY ESCROWHOLDER
                                              Title Insurance Company shall
serve as Escrowholder pursuant to the terms and provisions of that certain Real
Estate Purchase and Sale Agreement between The Northwestern Mutual Life
Insurance Company and                                          (the
“Agreement”), and hereby acknowledges receipt of a fully executed copy of the
Agreement and the Earnest Money referred to therein in the sum of
                                        .                                     
     Title Insurance Company agrees to accept, hold, apply, and/or return such
Earnest Money, and disburse any funds received pursuant to the provisions of the
Agreement, and otherwise comply with the obligations of Escrowholder as set
forth in the Agreement.

             
 
  Fidelity National   Title Insurance Company      
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   
 
  Date of receipt:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Form of Deed for NY Storage Facilities
THIS INDENTURE, made the                      day of
                                                             , two thousand and
                                        
BETWEEN
                                                                   
                                                       party of the first part,
and
                                             
                                                                            
party of the second part,
WITNESSETH, that the party of the first part, in consideration of Ten Dollars,
and other valuable consideration paid by the party of the second part, does
hereby grant and release unto the party of the second part, the heirs or
successors and assigns of the part of the second part forever,
ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the
See Attached Schedule “A”
TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof;
TOGETHER with the appurtenances and all the estate and rights of the party of
the first part in and to said premises; TO HAVE AND TO HOLD the premises herein
granted unto the party of the second part, the heirs or successors and assigns
of the party of the second part forever,
SUBJECT TO all easements, restrictions, encumbrances and other matters of
record.
AND the party of the first part covenants that the party of the first part has
not done or suffered anything whereby the said premises have been encumbered in
any way whatever, except as aforesaid.
AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply the same first to the payment of the cost of the improvement
before using any part of the total of the same for any other purpose. The word
“party” shall be construed as if it read “parties” whenever the sense of this
indenture so requires.
IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 



--------------------------------------------------------------------------------



 



In presence of:
[Add Signature Lines and Acknowledgments]

2



--------------------------------------------------------------------------------



 



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)

                  State of New York )    
 
       )ss.:    
County of
       )        
 
 
 
           

On the                      day of                                          in
the year 20            before me, the undersigned, personally appeared
                                                                
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
                                                                       
             
Signature and Office of individual
taking acknowledgment
UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)
State, District of Columbia, Territory, Possession, or Foreign Country
                                                             ) ss.:
On the                      day of                                          in
the year 20               before me, the undersigned, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity (ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the
                                        . (Insert the city or other political
subdivision and the state or country or other place the acknowledgment was
taken).
                                                                       
             
(Signature and office of individual
taking acknowledgment.)

3



--------------------------------------------------------------------------------



 



Schedule “A” to Deed
LEGAL DESCRIPTION

4



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Form of Deed for New Jersey Storage Facilities

     
RECORD AND RETURN TO:
  PREPARED BY:
                                                            , Esq.
   

DEED
     This Deed is made on the                       day of                   
                                            , 20                     .
     Between:
                                                                           , a
                                                               , having an
address at                                                 
                                            (the “Grantor”).
     And:
                                                                           , a
                                          , having an address at 
                                                                            
           (the “Grantee”).
The terms “Grantor” and “Grantee” shall mean all Grantors and all Grantees
listed above.
     Transfer of Ownership. In consideration for the sum of                    
                             
                                                                           AND
00/100 DOLLARS ($                                        .00), the receipt and
sufficiency of which are hereby acknowledged, the Grantor hereby sells, grants
and conveys (transfers ownership of) the Property (as defined below) to the
Grantee.
     Tax Map Reference. (N.J.S.A. 46:15-2.1) Municipality of:
                                                             ; The Property is
known and designated as Block                                         , Lot
                     on the official tax map of the           
                                                                       , County
of                      and State of New Jersey.
        .
     Property. The property conveyed by this Deed (the “Property”) consists of
the land and all the buildings, structures, improvements and other fixtures on
the land and all of the Grantor’s rights relating to the land, located in the
                                                                , County of
                      and State of New Jersey. The legal description of the
Property is as follows:
     See Schedule A, attached hereto and made a part hereof.
     BEING the same property conveyed to the Grantor herein by Deed from
                                         dated                                 
         , recorded                                            in Deed Book
                     , Page                      .
     THIS CONVEYANCE IS SUBJECT TO all easements, restrictions, encumbrances and
other matters of record.

5



--------------------------------------------------------------------------------



 



The mailing address of the Property is
                                                                 
               .
     Covenant As To Grantor’s Acts. The Grantor hereby covenants that the
Grantor has done no act to encumber the Property. This promise is called a
“covenant as to grantor’s acts” (N.J.S.A. 46:4-6). This promise means that the
Grantor has not allowed anyone to obtain any legal rights which affect the
Property (such as by making a mortgage or allowing a judgment to be entered
against the Grantor).
[Signatures on next page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has signed this Deed as of the date set
forth above.

                         
 
            ,                                
 
      a                
 
         
 
           
 
                       
 
      By:                
 
         
 
Name:            
 
          Title:            
 
                       
STATE OF
                       
 
                       
 
                       
 
      ss.:                
 
                       
COUNTY OF
                       
 
                       

     I certify that on this                                          day of
                                                                , 20      
                                                          personally came before
me and stated to my satisfaction that she is (a) the maker of the attached Deed;
(b) was authorized to and did execute this Deed as
                                         of                     
                                                             , a
                                                                             
   , the entity named in the Deed; and (c) made this Deed for
$                    .00 as the full and actual consideration paid or to be paid
for the transfer of title (such consideration is defined in N.J.S.A. 46:15-5).

         
 
 
 
Notary Public    

7



--------------------------------------------------------------------------------



 



SCHEDULE A
Legal Description

8



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF LEASES
     THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is made and entered
into as of the                      day of
                                        , 20                      , to be
effective as of the Closing Date, by and between                                
                                                                               
(“Assignor”), and                                            , a
                                         (“Assignee”).
I.
RECITALS
     Assignor, as Seller, and Assignee, as Buyer, entered into that certain Real
Estate Purchase and Sale Agreement (the “Agreement”) with an Effective Date of
                                        , 20                    , for the
purchase and sale of the real estate commonly known as
                                        , which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
     Assignor desires to assign the rights, and Assignee desires to assume, the
duties, obligations, and liabilities, of Assignor as landlord under the leases
described on Schedule 2 attached hereto and incorporated herein (the “Leases”),
to be effective upon the closing of the sale contemplated under the terms of the
Agreement.
     All capitalized terms used in this Assignment without separate definition
shall have the same meanings assigned to them in the Agreement.
     NOW, THEREFORE, in consideration of the recitals set forth above, which are
made a part of this Assignment, the mutual covenants hereinafter contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
          1. Subject to the terms, covenants, conditions, and provisions of the
Leases and this Assignment, Assignor hereby transfers, conveys, and assigns to
Assignee all of its right, title, and interest as landlord in, to and under the
Leases, and the security deposits under the Leases held by Assignor (the
“Security Deposits”).
          2. Assignee hereby accepts the transfer, conveyance, and assignment of
the Leases and Security Deposits from Assignor and, subject to the terms of the
Agreement, assumes all rights, duties, obligations, and liabilities of Assignor
under the Leases accruing after the Closing (as defined in the Agreement).
          3. Assignor agrees to and hereby does defend, indemnify and hold
Assignee harmless from and against any and all losses, claims, demands, suits,
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements and court costs), damages, obligations and liabilities incurred by
Assignee, arising or accruing with respect to the Leases

 



--------------------------------------------------------------------------------



 



and the Security Deposits for the period prior to the Closing Date during
Assignor’s ownership of the Property.
          4. Assignee agrees that, from and after the Closing Date, Assignee
shall and does hereby defend, indemnify and hold Assignor harmless from and
against any and all losses, claims, demands, suits expenses (including, without
limitation, reasonable attroneys’ fees and disbursements and court costs),
damages, obligations and liabilities incurred by Assignor, caused and arising or
accruing with respect to the Leases and Security Deposits.
          5. This Assignment shall not merge with or limit or restrict any
provision of the Agreement, and the provisions of the Agreement shall govern and
control the rights and obligations of Assignor and Assignee with respect to all
matters described therein, including, without limitation, representations and
warranties, the apportionment of payment obligations, and indemnification
obligations.
          6. This Assignment shall be binding upon and shall inure to the
benefit of Assignor, Assignee, and their respective legal representatives,
[heirs], successors, and assigns.
          7. This Assignment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as
of the day and year first above written.
     ASSIGNOR:
     ASSIGNEE:

             
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LIST OF LEASES

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF ENVIRONMENTAL REPORTS

     
Property
  Reports Provided
Bruckner
  Phase I ESA by ATC, dated 4/24/06
 
   
Fordham
  ACM Survey by Whitestone, dated 6/12/02
 
  Phase I ESA by Whitestone, dated 6/28/02
 
  Supplemental Survey for Asbestos Containing Materials, dated 9/18/03
 
  Phase I ESA by ATC, dated 5/11/06
 
   
Jersey City
  Phase I ESA by Whitestone, dated 1/10/02
 
  ACM Survey by Whitestone, dated 1/10/02
 
  Preliminary Assessment/Site Investigation Report & Remedial
Investigation/Remedial Action Workplan, dated 7/19/02
 
  Remedial Action Report, dated 12/9/02
 
  Limited Phase II Site Investigation by Whitestone, dated 3/8/02
 
  Phase I ESA by LBG, dated 3/05
 
  Property Location Map 3/1/05 (reference LBG report)
 
  Site Plan and Surrounding Properties 3/14/05 (reference LBG report)
 
   
Lawrence
  Phase I ESA by ATC, dated 10/14/05
 
  Phase II Site Investigation by Whitestone, dated 7/13/05
 
  Site Investigation Report by ATC, dated 10/14/05
 
  Letter from Golder Associates Inc to New York State Department of
Environmental Conservation, dated November 21, 2007
 
   
Long Island City
  Phase I ESA by ATC, dated 4/21/06
 
   
Linden
  ACM Survey by Whitestone, dated 12/20/02
 
  Supplemental Survey for Asbestos Containing Materials, dated 12/20/02
 
  Phase I ESA by Whitestone, dated 1/17/03
 
  Phase I ESA by ATC, dated 2/16/06
 
   
New Rochelle
  Phase I ESA by ATC, dated 4/24/06
 
   
Suffern
  Phase I ESA Update by Whitestone, dated 11/30/01
 
  Phase I ESA by LBG, dated 3/05
 
  Property Location Map 3/1/05 (reference LBG report)
 
  Site Plan and Surrounding Properties 3/14/05 (reference LBG report)
 
   
Webster
  ACM Survey by Whitestone, dated 10/7/03
 
  Limited Environmental Site Characterization, dated 12/29/03
 
  Phase I ESA by Whitestone, dated 10/7/03
 
  Phase I ESA by ATC, dated 9/26/05
 
   
Yonkers
  Phase I ESA by ATC, dated 4/24/06

2



--------------------------------------------------------------------------------



 



EXHIBIT D
EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES
prepared
11/14/07

                      Property   Customer/Party Name   Date     Unit  #  
Complaint/Violation Description
Bruckner
  NYC Fire Dept   5/3/2007     -     Remove locks and clear obstructions from
roll down gates at exits on Bruckner Blvd & Brown Pl. Terry Lowther, consultant,
has a scheduled court date for appeal Dec. 14th, 2007
 
                   
Bruckner
  NYC Environmental
Control Board   5/15/2007     -     Sprinkler Control. Terry Lowther,
consultant, is appealing
 
                   
Fordham
  West Side Movers   2/23/2007     2171     Contents put into empty unit without
lock by Movers; contents disposed of. Received claim for subrogation from
Attorney.
 
                   
Fordham
  Jasady Diaz   11/10/2007     1178     Unit had leak. Tenant was not insured
and has since vacated
 
                   
Fordham
  Wanda Cook   Aug. 2007     1436     Contents of unit sold at auction.
Customers claims letter stating that sale should be stopped was faxed to
location. Valerie Fernandez, Regional Manager, is investigating.
 
                   
Fordham
  Jeffery Baez   Sept. 2007     1181     Unit was sold at auction. Tenant’s wife
is attempting to get her goods back. Valerie Fernandez, Regional Manager, is
investigating.
 
                   
Jersey City
  All Inclusive   5/26/2007     1102     Water from sprinkler room came into
unit; half of room had water damage
 
                   
Jersey City
  All Inclusive   8/9/2007     1102     Water damage to unit caused by heavy
rains
 
                   
Lawrence
  -   -     -     No issues to report
 
                   
LIC
  -   -     -     No issues to report
 
                   
Linden
  -   -     -     No issues to report
 
                   
New Rochelle
  New Rochelle Fire Dept.   10/23/2007     -     Sign above main entrance must
be maintained. The switches on the sign should control it. Ballast needs to be
repaired
 
                   
New Rochelle
  New Rochelle Fire Dept.   11/8/2007     -     Exit lights must be illuminated
 
                   
New Rochelle
  New Rochelle Fire Dept.   11/8/2007     -     Emergency lights must be
illuminated at
all times
 
                   
New Rochelle
  New Rochelle Fire Dept.   11/8/2007     -     Failure to maintain standpipe
system
 
                   
Suffern
  Diana Fumuso   9/23/2006     1133     Customer claiming mold and mildew
damage; working with customer to resolve
 
                   
Webster
  NYC Environmental
Control Board   6/20/2007     -     Violation for not having equipment use
permit for A/C.
 
                   
Webster
  Edna Blandon   11/11/2007     115     Mouse droppings in unit

2



--------------------------------------------------------------------------------



 



EXHIBIT E
CERTIFICATE OF NON-FOREIGN STATUS
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by                
                                                                 
                       , the undersigned hereby certifies the following on
behalf of                                                                 
                                                   :

  1.  
                                                                                
                     is a                                          limited
liability company and is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

  2.  
                                                                                
                    ‘s U.S. employer identification number is
                                        ; and

  3.  
                                                                                
                    ‘s home office address is                           
                                                                             .

                                                                          
                                   understands that this certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
     Under penalty of perjury, I declare that I have examined this certificate
and to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
                                                      .
     Dated as of the                        day of                             
                                   , 20                     .

 



--------------------------------------------------------------------------------



 



EXHIBIT F
See Schedule 2 to Exhibit B for free rent (difference between Standard Rent and
Actual Rent listed on the rent roll)
See attached listing of tenants in arrears.

2



--------------------------------------------------------------------------------



 



EXHIBIT G
BILL OF SALE
                                                                       
                                        ,                         
                  ,                                              
                             (“Seller”), in consideration of the sum of Ten and
no/100 Dollars ($10.00) and other good and valuable consideration, to it in hand
paid by                                                              (“Buyer”),
the receipt and sufficiency of which is hereby acknowledged, sells to Buyer the
personal property described on Schedule 1 attached hereto which is located on
the land described on Schedule 2 attached hereto.
     SELLER MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.
     IN WITNESS WHEREOF, Seller has executed this instrument as of
                                        , 20                      to be
effective as of the Closing Date. All capitalized terms used, but not defined
herein, shall have the meanings ascribed to them in that certain Real Estate
Purchase and Sale Agreement with an Effective Date of
                                        , 20                    , between Seller
and Buyer.

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
BILL OF SALE
PERSONAL PROPERTY
(TO BE COMPLETED)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
BILL OF SALE
LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT H
SELLER’S CERTIFICATE
     THIS CERTIFICATE (this “Certificate”) is made as of this
                     day of                                          ,
20                    , to be effective as of the Closing Date, by          
                                                                  
                                                 (“Seller”) in favor of
                                                             (“Buyer”).
RECITALS:
     Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement (the “Agreement”) with an Effective Date of
                                        , 20                    , with respect
to the purchase and sale of property commonly known as            
                              , located at                                      
in the City of                                           , County of   
                                        , State of                             
             , described therein, and the Agreement provides that all of the
representations and warranties and covenants of Seller in the Agreement shall be
reaffirmed by Seller at Closing.
     Therefore, Seller hereby certifies to Buyer as follows:

  1.   As of the date hereof, all of Seller’s representations, and warranties
set forth in the Agreement, including, but not limited to, those set forth in
Section 3.1 of the Agreement, were true, correct, and complete on the date of
the Agreement, and remain true, correct, and complete on the date hereof.     2.
  All capitalized terms used in this Certificate without separate definition
shall have the same meanings assigned to them in the Agreement.

     IN WITNESS WHEREOF, this Certificate has been executed by the duly
authorized representative of Seller the day and year first above written.
     SELLER:

 



--------------------------------------------------------------------------------



 



EXHIBIT I
BUYER’S CERTIFICATE
     THIS CERTIFICATE (this “Certificate”) is made as of this
                     day of                                          ,
20                     , to                                                 
                                                        , by
                                         (“Buyer”), in favor of                 
                                                                    (“Seller”).
RECITALS
     Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement (the “Agreement”) with an Effective Date of
                                        , 20                    , with respect
to the purchase and sale of property commonly known as
                                        , located at                     
                      , in the City of                                         ,
County of                                           , State of   
                                        , described therein. The Agreement
provides that all of the representations and warranties of Buyer in the
Agreement shall be reaffirmed by Buyer at Closing.
     Therefore, Buyer hereby certifies to Seller effective as of the Closing
Date (as defined in the Agreement) as follows:

  1.   Buyer hereby reaffirms, as of the date hereof, that all of Buyer’s
representations, and warranties set forth in the Agreement, including, but not
limited to, those set forth in Section 3.3 of the Agreement, were true, correct,
and complete on the date of the Agreement, and remain true, correct, and
complete on the date hereof, without exception; and     2.   All capitalized
terms used in this Certificate without separate definition shall have the same
meanings assigned to them in the Agreement.

     IN WITNESS WHEREOF, this Certificate has been executed by the duly
authorized representative of Buyer the day and year first above written.

                  BUYER:    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT J
INTENTIONALLY DELETED

2



--------------------------------------------------------------------------------



 



EXHIBIT K
ASSIGNMENT AND ASSUMPTION
OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS
     THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is executed as of the
                     day of                     , 20                    , to be
effective as of the Closing Date, by and between                 
                                                                    
(“Assignor”), and                                         , a
                                        (“Assignee”).
RECITALS
     A. Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Real Estate Purchase and Sale Agreement (the “Agreement”) with an Effective Date
of                                         , 20                    , for the
purchase and sale of the real estate commonly known as
                                        , which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
     B. In connection with the conveyance of the Property but subject to the
provisions of the Agreement, Assignor desires to assign to Assignee all the
service, maintenance and other contracts respecting the use, maintenance,
development, sale, or operation of the Property or any portion thereof and all
transferable guarantees and warranties for the Property and Assignee desires to
accept said assignment and assume certain obligations of Assignor under said
contracts upon the terms, covenants, and conditions set forth in this
Assignment.
     C. All capitalized terms used in this Assignment without separate
definition shall have the same meanings assigned to them in the Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the recitals set forth above,
which are made a part of this Assignment, the mutual covenants hereinafter
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
     1. Assignment of Service Contracts. Assignor hereby assigns, conveys,
transfers, and sets over unto Assignee all of Assignor’s right, title, and
interest in, to and under those certain service, maintenance, and other
contracts and concessions respecting the use, maintenance, development, sale, or
operation of the Property or any portion thereof, and all transferable
guarantees and warranties for the Property, which are set forth on Schedule 2
attached hereto and incorporated herein, together with all amendments,
extensions, renewals, and modifications thereto, to the extent assignable
(collectively, the “Service Contracts”), together with all rights and privileges
and subject to the covenants and conditions therein mentioned, including any

 



--------------------------------------------------------------------------------



 



warranties or guaranties with respect to any work performed pursuant to the
Service Contracts, to have and to hold the same unto Assignee, its successors
and assigns.
     2. Assumption of Service Contracts. As of the Closing Date (as defined in
the Agreement), Assignee accepts said assignment of the Service Contracts and,
subject to the terms of the Agreement, assumes all of Assignor’s obligations
under the Service Contracts for the balance of the terms thereof following the
Closing Date.
     3. Indemnification by Assignor. Assignor agrees to and hereby does defend,
indemnify and hold Assignee harmless from and against any and all losses,
claims, demands, suits, expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and court costs), damages, obligations and
liabilities incurred by Assignee, arising or accruing with respect to the
Service Contracts for the period prior to the Closing Date during Assignor’s
ownership of the Property.
     4. Indemnification by Assignee. Assignee agrees that, from and after the
Closing Date, Assignee shall and does hereby defend, indemnify and hold Assignor
harmless from and against any and all losses, claims, demands, suits expenses
(including, without limitation, reasonable attrorneys’ fees and disbursements
and court costs), damages, obligations and liabilities incurred by Assignor,
caused and arising or accruing with respect to the Service Contracts.
     5. No Merger. This Assignment shall not merge with or limit or restrict any
provision of the Agreement, and the provisions of the Agreement shall govern and
control the rights and obligations of Assignor and Assignee with respect to all
matters described therein, including, without limitation, representations and
warranties, the apportionment of payment obligations and indemnification
obligations.
     6. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Assignor and Assignee and each of their respective successors and
assigns.
     7. Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, the parties have executed this Assignment as of the day
and year first above written.
     ASSIGNOR:
     ASSIGNEE:

             
 
  By:        
 
     
 
   
 
  Name:        
 
  Its:  
 
   
 
     
 
   

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS
LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS
SERVICE CONTRACTS
—Bronx — Bruckner Boulevard — Western Pest Services, dated July 10, 2006
—305 West Fordham Road — Contract for Maintenance with Vanwell Electronics,
Inc., dated April 1, 2006
—305 West Fordham Road — Contract with Waste Management of New York LLC (DBA
Carting Company), dated January 7, 2006
—301-305 West Fordham Road — Western Pest Services, dated September 16, 2004
—181-203 Broadway, Jersey City, New Jersey — Green Earth Landscaping & Design,
Inc., dated November 4, 2004
—191 Broadway, Jersey City, New Jersey — Interstate Waste Services of New
Jersey, Inc., December 20, 2005
—Jersey City, Linden and Suffern — Green Earth Landscaping & Design, Inc., dated
May 31, 2007
—Jersey City — Schindler Secure Plus, dated November 10, 2004
—Jersey City Self Storage — Systems Sales Corporation, dated November 1, 2006
—Lawrence Self Storage — Casey Systems, dated February 28, 2007
—640 Rockaway Turnpike, Lawrence, New York — Empire Property Management, dated
November 15, 2006
—640 Rockaway Turnpike, Lawrence, New York — Regency Recycling Corp.
—640 Rockaway Turnpike, Lawrence, New York — ThyssenKrupp Elevator, dated
August 30, 2007
—640 Rockaway Turnpike, Lawrence, New York — Western Pest Services, dated
November 8, 2006
—Long Island City — Western Pest Services, July 10, 2006 401 Park Avenue,
Linden, NJ — Systems Sales Corporation, dated November 18, 2006
—Linden Self Storage, LLC — ThyssenKrupp Elevator, dated October 1, 2006
—Linden Self Storage — Western Pest Services, dated September 20, 2004
—Linden Self Storage — Winter Services, Inc., dated December 27, 2006
—Linden Self Storage — Republic Services, Inc., dated October 27, 2004
—New Rochelle — A.T.N.M. Corp., dated September 1, 2006
—Suffern, New York — Green Earth Landscaping & Design, Inc., dated November 4,
2004
—Suffern New York — Green Earth Landscaping & Design, Inc., dated May 8, 2007
—Suffern New York — Signal Electronics Co, Inc., dated July 30, 2006
—Webster Self Storage — AFA Protective Systems, Inc.
—all properties — Day & Nite, dated April 10, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Intentionally Deleted

 



--------------------------------------------------------------------------------



 



EXHIBIT M
Intentionally Deleted

 



--------------------------------------------------------------------------------



 



EXHIBIT N
TENANT NOTICE LETTER
                                                                , 20      
              
Dear Tenant:
This is to advise you that as of                                        
                        , 20                     ,                   
                                              (“Buyer”) has acquired the
Property commonly known as                                            
                     (“Property”) and                                 
                                                                         is now
the property manager of the Property. The leasing office address of the Buyer’s
property manager is:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

All future payments of rent and other charges due under your lease, should be
made payable to                                                              and
delivered to the above-referenced leasing office. Your security deposit, if any,
has also been transferred to Buyer and Buyer shall be responsible for its return
to you pursuant to the terms of your lease agreement.
Should you have any questions concerning the acquisition of the Property, please
call the property manager at                                                  .

     
 
  Very truly yours,

     SELLER: [OR PROPERTY MANAGER ON BEHALF OF SELLER]

             
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   

     BUYER:

             
 
  By:        
 
     
 
   
 
  Name:        
 
  Its:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT O
ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT
     This ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT
(“Assignment”) is made as of                                      
                         , 20                      by and between
                                                                       
                                                      (“Original Buyer”) and
                                                                
                                                             (“Assuming Buyer”)
with respect to the following:
RECITALS
     A. Original Buyer and
                                                              
                                                           (“Seller”) have
entered into that certain Real Estate Purchase and Sale Agreement dated as of
                                                             (the “Agreement”),
wherein Seller has agreed to sell to Original Buyer, and Original Buyer has
agreed to purchase from Seller, certain real property and improvements located
thereon as described in the Agreement (“Property”).
     B. Original Buyer desires to assign its interest in the Agreement to
Assuming Buyer, and Assuming Buyer desires to assume such interest, all as
hereinafter provided.
AGREEMENT
     In consideration of the foregoing Recitals and the mutual covenants and
agreements contained in this Assignment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Original Buyer and Assuming Buyer agree as follows:
     1. Assignment of Agreement Original Buyer hereby assigns to Assuming Buyer
all of Original Buyer’s right, title and interest in and to the Agreement, and
Assuming Buyer hereby accepts such assignment. Assuming Buyer hereby assumes and
agrees to perform, and to be bound by, all of the terms, covenants, conditions,
and obligations imposed upon or assumed by Original Buyer under the terms of the
Agreement.
     2. Joint and Several Liability Original Buyer shall not be released from
any existing obligations under the Agreement as a result of this Assignment, and
Assuming Buyer hereby agrees to be jointly and severally liable with Original
Buyer for all representations, warranties, indemnities, waivers, releases, and
other obligations and undertakings set forth in the Agreement, including,
without limitation, the obligations and undertakings set forth in the Sections
of the Agreement entitled “Buyer’s Reliance on Own Investigations; “AS-IS”
Sale,” “Buyer Indemnity” and “Release”.
     3. Representations and Warranties of Assuming Buyer Assuming Buyer hereby
represents and warrants to Seller that:
(a) Assuming Buyer is directly or indirectly controlled by Original Buyer;

 



--------------------------------------------------------------------------------



 



(b) Assuming Buyer, and the individuals signing this Assignment on behalf of
Assuming Buyer, have the full, legal power, authority, and right to execute and
deliver and to perform their legal obligations under this Assignment. Assuming
Buyer’s performance hereunder and the transactions contemplated hereby have been
duly authorized by all requisite action on the part of Assuming Buyer and no
remaining action is required to make this Agreement binding on Assuming Buyer.
(c) Assuming Buyer is not, and shall not become, a person or entity with whom U.
S. persons or entities are restricted from doing business with under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and shall not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
4. Miscellaneous
     (a) Entire Agreement. The Agreement, together with this Assignment,
embodies the entire understanding between Original Buyer and Assuming Buyer with
respect to its subject matter and can be changed only by an instrument in
writing signed by Original Buyer and Assuming Buyer and approved in writing by
Seller.
     (b) Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.
     (c) Counterparts. This Assignment may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute the same Assignment.
     (d) Applicable Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the state in which the Property is
located without regard to conflicts of law principles.
     (e) Capitalized Terms. Capitalized terms used in this Assignment shall have
the same meaning as set forth in the Agreement unless otherwise specifically
defined herein.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment has been executed as of the day and
year second set forth above.

                      ORIGINAL BUYER:                          
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
               
 
                    ASSUMING BUYER:                          
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
List of Properties
List of Properties and Owners

     
Owner
 
Property Location
Linden Self Storage, L.L.C
  401 South Park Avenue, Linden, New Jersey
(Linden)
 
   
Suffern Self Storage, L.L.C.
  2 Dunnigan Drive, Montebello, Rockland
County, New York
(Suffern)
 
   
The Storage Company LLC
  30-28 Starr Avenue, Long Island City, Queens, New York
(LIC)
 
   
Webster Self Storage, L.L.C.
  4077 Park Avenue, Bronx, New York
(Webster)
 
   
Jersey City Self Storage, L.L.C.
  191 Broadway & Lincoln Highway, Jersey City, New Jersey
(Jersey City)
 
   
The Storage Company LLC
  363 Huguenot Street, New Rochelle, New York
(New Rochelle)  
The Storage Company LLC
  112 Bruckner Boulevard, Bronx, New York
(Bruckner)
 
   
Bronx Self Storage, LLC
  301-305 West Fordham Road, Bronx, New York
(Fordham Road)
 
   
The Storage Company LLC
  131 Saw Mill River Road, Yonkers, New York
(Yonkers)
 
   
American Storage Properties North LLC
  640 Rockaway Turnpike, Lawrence, New York
(Lawrence)

4



--------------------------------------------------------------------------------



 



Schedule 2
List of Trucks Owned by the Seller

             
PROPERTY
 
TRUCK VIN #
 
PLATE #
   
Fordham/Webster
  1GDHG31R5X1040197   XC982G   1999 GMC
Linden
  1GDHG31R7X1041948   XC983G.   1999 GMC
Suffern
  1FDWE35L12HB32989   24962JL   2002 FORD
TSC Truck #1
  1FDWE37F1XHA03780   45309JT   1999 FORD 3MC
TSC Truck #2
  2B7LB31Z8WK123882   45249JT   1998 DODGE V-35
TSC Truck #3
  2B7KB31ZXRK130364   45248JT   1994 DODGE B-35

5



--------------------------------------------------------------------------------



 



Schedule 3
Allocation of Purchase Price

          property   price  
lawrence
    19,393,940  
yonkers
    12,606,060  
jersey city
    18,424,240  
linden
    18,424,240  
suffern
    17,454,550  
LIC
    22,303,030  
new rochelle
    15,515,152  
fordham road
    13,575,758  
webster
    7,757,575  
bruckner
    14,545,455  
TOTAL `
    160,000,000  

6